Exhibit 10.1

 

Execution Version

 

COLLABORATION AND EXCLUSIVE LICENSE AGREEMENT

 

This COLLABORATION AND EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is entered
into as of the 25th day of May, 2008 (the “Effective Date”) by and between AMAG
PHARMACEUTICALS, INC., a Delaware corporation with its principal place of
business at 125 CambridgePark Drive, Cambridge, MA 02140, U.S.A. (“AMAG”), and
3SBIO INC., a company incorporated under the laws of the Cayman Islands, with a
place of business at No. 3 A1 Road 10, Shenyang Economy & Technology Development
Zone, Shenyang, 110027, China (“3SBio”).  AMAG and 3SBio are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, AMAG is developing its proprietary drug candidate known as ferumoxytol
as an intravenous iron replacement therapy, and has submitted a New Drug
Application to the U.S. Food and Drug Administration for ferumoxytol as an
intravenous treatment of iron deficiency anemia in patients with chronic kidney
disease;

 

WHEREAS, 3SBio possesses substantial resources and expertise in the development,
marketing, and commercialization of pharmaceutical products in China;

 

WHEREAS, 3SBio desires to obtain exclusive rights to assist in the further
development and commercialization of ferumoxytol in China, and AMAG is willing
to grant such rights on the terms and conditions hereof.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.

 

1.1                               “3SBio Marks” has the meaning set forth in
Section 5.7(b).

 

1.2                               “3SBio Proposed Indication” has the meaning
set forth in Section 3.3.

 

1.3                               “Additional Indication” has the meaning set
forth in Section 3.3.

 

1.4                               “Affiliate” means, with respect to a
particular Party, a person, corporation, partnership, or other entity that
controls, is controlled by or is under common control with such Party.  For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by the ownership of fifty percent (50%) or more of the voting stock of
such entity, or by contract or otherwise.

 

1

--------------------------------------------------------------------------------


 

1.5                               “AMAG House Marks” means the AMAG names and
logo as set forth in Exhibit B.

 

1.6                               “AMAG Know-How” means all Information that is
Controlled by AMAG during the Term and is necessary for the Development or
Commercialization of the Product in the Licensed Territory.

 

1.7                               “AMAG Materials” has the meaning set forth in
5.8(a).

 

1.8                               “AMAG Product Marks” means all trademarks in
the Licensed Territory related to the Product that are Controlled by AMAG during
the Term.  The AMAG Product Marks in existence (or for which AMAG has submitted
an application) as of the Effective Date are set forth in Exhibit B.

 

1.9                               “AMAG Territory” means worldwide except the
Licensed Territory.

 

1.10                        “Budget” has the meaning set forth in
Section 2.2(a)(iii).

 

1.11                        “Claims” has the meaning set forth in Section 11.1.

 

1.12                        “CMC” means chemistry, manufacturing and controls as
specified by the FDA.

 

1.13                        “Co-Developed Indication” has the meaning set forth
in Section 3.3.

 

1.14                        “Co-Developed Indication Clinical Studies” has the
meaning set forth in Section 3.4(b).

 

1.15                        “Co-Developed Indication Phase III Clinical Trials”
has the meaning set forth in Section 3.4(b).

 

1.16                        “Collaboration Patents” has the meaning set forth in
Section 9.3.

 

1.17                        “Commercialization”, with a correlative meaning for
“Commercialize”, means all activities undertaken before and after obtaining
Regulatory Approval relating specifically to the pre-launch, launch, promotion,
marketing, importation, offer for sale, sale, and distribution of the Product,
including: (a) strategic marketing, sales force Detailing, advertising, medical
education and liaison, and market and Product support; (b) Phase IV Clinical
Trials; and (c) all customer support, Product distribution, invoicing and sales
activities.

 

1.18                        “Confidential Information” means, with respect to a
Party, all Information of such Party that is disclosed to the other Party under
this Agreement, which may include specifications, know-how, trade secrets,
technical information, drawings, models, business information, inventions,
discoveries, methods, procedures, formulae, protocols, techniques, data, and
unpublished patent applications, whether disclosed in oral, written, graphic, or
electronic form.  All Information disclosed by either Party pursuant to the
Confidentiality Agreement between the Parties, dated October 15, 2007, shall be
deemed to be such Party’s Confidential Information disclosed hereunder.

 

2

--------------------------------------------------------------------------------


 

1.19                        “Control” means, with respect to any Information or
intellectual property right, the possession (whether by ownership or license,
other than pursuant to this Agreement) by a Party of the ability to grant to the
other Party access or license as provided herein under such Information or right
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.20                        “Detail” or “Detailing” means, with respect to the
Product, the communication by a Sales Representative during a Sales Call
(a) involving face-to-face contact, (b) describing in a fair and balanced manner
the SFDA-approved indicated uses and other relevant characteristics of the
Product, (c) using the Promotional Materials in an effort to increase the
prescribing and/or hospital ordering preferences of the Product for its
SFDA-approved indicated uses, and (d) made at such medical professional’s
office, in a hospital, at marketing meetings sponsored by 3SBio for the Product
or other appropriate venues conducive to pharmaceutical product informational
communication where the principal objective is to place an emphasis, either
primary or secondary, on the Product and not simply to discuss the Product with
such medical professional.  For the avoidance of doubt, discussions at
conventions or other meetings not specifically sponsored by 3SBio for the
Product shall not constitute “Details” or “Detailing”.

 

1.21                        “Develop” or “Development” means all activities
relating to preparing and conducting preclinical testing, toxicology testing,
human clinical studies, regulatory affairs, manufacturing process development
and associated validation, quality assurance and quality control prior to the
First Commercial Sale of the Product for a specific indication in the Licensed
Territory.

 

1.22                        “Development Plans” has the meaning set forth in
Section 3.4.

 

1.23                        “Diligent Efforts” means, with respect to a Party’s
obligation under this Agreement to Develop or Commercialize a Product, the level
of efforts required to carry out such obligation in a sustained manner
consistent with the reasonable efforts that a similarly situated multinational
pharmaceutical company would devote to a product of similar market potential,
profit potential or strategic value within its portfolio, based on conditions
then prevailing.  Diligent Efforts requires, with respect to such an obligation,
that the Party:  (a) promptly assign responsibility for such obligation to
specific employee(s) who are held accountable for progress and monitor such
progress on an on-going basis, (b) set and consistently seek to achieve
specific, meaningful and measurable objectives for carrying out such obligation,
and (c) consistently make and implement decisions and allocate resources
designed to advance progress with respect to such objectives, taking into
consideration the norms and customs in the geographic region of such Party’s
operations.

 

1.24                        “Dollar” means a U.S. dollar, and “$” shall be
interpreted accordingly.

 

1.25                        “FDA” means the U.S. Food and Drug Administration or
its successor.

 

1.26                        “FD&C Act” means the U.S. Federal Food, Drug and
Cosmetic Act, as amended.

 

1.27                        “Field” means the treatment of any disease or
condition in humans, and expressly excludes diagnostic, imaging and all other
non-therapeutic applications.

 

3

--------------------------------------------------------------------------------


 

1.28                        “First Commercial Sale” means the first sale to a
Third Party of the Product in a given regulatory jurisdiction after Regulatory
Approval has been obtained in such jurisdiction.

 

1.29                        “Generic Entry Trigger” has the meaning set forth in
Section 8.4(c).

 

1.30                        “Generic Version” means, with respect to the
Product, any Third Party product that [***].

 

1.31                        “Governmental Authority” means any national,
federal, state, local, provincial, municipal or other government authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal).

 

1.32                        “ICC Rules” has the meaning set forth in
Section 14.3.

 

1.33                        “Independent Indication” has the meaning set forth
in Section 3.3.

 

1.34                        “Information” means any data, results, technology or
information of any type whatsoever, in any tangible or intangible form,
including, without limitation, know-how, trade secrets, practices, techniques,
methods, processes, inventions, developments, specifications, formulations,
formulae, materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical,
toxicological, preclinical and clinical test data), analytical and quality
control data, CMC information, stability data, other study data and procedures.

 

1.35                        “Initial Indication” means the treatment of iron
deficiency anemia in patients with chronic kidney disease.

 

1.36                        “Initial Indication Development Plan” means the plan
for conducting Development of the Product for the Initial Indication for use in
the Licensed Territory, as described in Section 3.2.

 

1.37                        “Initial Indication Studies” has the meaning set
forth in Section 3.4(a).

 

1.38                        “Inventions” has the meaning set forth in
Section 9.1.

 

1.39                        “Joint Steering Committee” or “JSC” means the
committee formed by the Parties as described in Section 2.2(a).

 

1.40                        “Laws” means all laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of any Governmental
Authority.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.41                        “Licensed Territory” means the People’s Republic of
China (excluding Hong Kong SAR, Macau SAR and Taiwan region).

 

1.42                        “Manufacture”, with a correlative meaning for
“Manufacturing,” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including manufacturing the
product in finished form for Development, manufacturing finished product for
Commercialization, packaging, in-process and finished product testing, release
of product or any component or ingredient thereof, quality assurance activities
related to manufacturing and release of product, ongoing stability tests, and
regulatory activities related to any of the foregoing.

 

1.43                        “Marketing Authorization Application” or “MAA” means
an application submitted to a Regulatory Authority seeking approval for the sale
of a pharmaceutical product in the Licensed Territory.

 

1.44                        “Marketing Plan” means each plan for Commercializing
the Product for the Initial Indication and each Co-Developed Indication in the
Licensed Territory, developed by 3SBio, as described in Section 5.1.

 

1.45                        “Net Sales” means, with respect to a particular time
period, the total amounts billed by 3SBio, its Affiliates and their respective
permitted sublicensees for sales of Products made during such time period to
unaffiliated Third Parties, less the following deductions to the extent actually
allowed or incurred with respect to such sales:

 

(a)                                  discounts, including cash and quantity
discounts, charge-back payments, and rebates actually granted to trade
customers, managed health care organizations, federal, state, or local
government and the agencies, purchasers and reimbursers of managed health
organizations or federal, state or local government;

 

(b)                                  credits or allowances actually granted upon
claims, damaged goods, rejections or returns of such Products, including in
connection with recalls;

 

(c)                                  freight, postage, shipping, transportation
and insurance charges actually allowed or paid for delivery of Products, to the
extent billed; and

 

(d)                                  taxes (other than income taxes), duties,
tariffs or other governmental charges levied on the sale of such Products,
including, without limitation, value-added taxes.

 

Notwithstanding the foregoing, amounts billed by 3SBio, its Affiliates, or their
respective permitted sublicensees for the sale of Products among 3SBio, its
Affiliates or their respective permitted sublicensees for resale shall not be
included in the computation of Net Sales hereunder.  Net Sales shall be
accounted for in accordance with U.S. generally accepted accounting principles,
consistently applied.   Any price discounts offered by 3SBio, its Affiliates, or
their respective permitted sublicensees to purchasers of a Product will not
exceed the discount levels that are reasonable for products that are comparable
to such Product at a similar stage in the product life cycle.  3SBio shall apply
all terms and conditions applicable to the sale of Products (including any
discounts applicable to Products) in a reasonable and non-discriminatory

 

5

--------------------------------------------------------------------------------


 

manner relative to other products sold by 3SBio together with Products.  3SBio
shall not bundle or combine the Product for sale together with another
pharmaceutical product without the prior written consent of AMAG.

 

1.46                        “New Product Marks” has the meaning set forth in
Section 5.7(a).

 

1.47                        “Out-of-Pocket Costs” means any amounts paid by a
Party to Third Parties in connection with activities or services conducted by
such Third Parties, including but not limited to contract research, laboratory
services, consulting services, shipping and distribution, and costs of
comparator materials used in any clinical trial.

 

1.48                        “Patents” means (a) pending patent applications,
issued patents, utility models and designs; and (b) reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecution applications, continuations-in-part, or
divisions of or to any patents, patent applications, utility models or designs.

 

1.49                        “Phase II Clinical Trial” means a clinical trial of
a pharmaceutical product on patients, including possibly pharmacokinetic
studies, the principal purposes of which are to make a preliminary determination
that such product is safe for its intended use and to obtain sufficient
information about such product’s efficacy to permit the design of further
clinical trials.

 

1.50                        “Phase III Clinical Trial” means one or more
clinical trials on sufficient numbers of patients, which trial(s) are designed
to (a) establish that a drug is safe and efficacious for its intended use;
(b) define warnings, precautions and adverse reactions that are associated with
the drug in the dosage range to be prescribed; and (c) support Regulatory
Approval of such drug.

 

1.51                        “Phase IV Clinical Trial” means a clinical trial of
the Product conducted after Regulatory Approval of the Product has been obtained
from an appropriate Regulatory Authority, which trial is (a) conducted
voluntarily by a Party to enhance marketing or scientific knowledge of the
Product (e.g., for expansion of Product Labeling or dose optimization), or
(b) conducted due to a request or requirement of a Regulatory Authority.  For
clarity, a human clinical trial conducted to support a new Regulatory Approval
of a Product (e.g., for an Additional Indication) shall not be considered a
Phase IV Clinical Trial.

 

1.52                        “Pricing Approval” means such approval, agreement,
determination or governmental decision establishing prices for the Product that
can be charged to consumers and will be reimbursed by Governmental Authorities
in countries, territories or possessions where Governmental Authorities or
Regulatory Authorities of such country, territory or possession approve or
determine pricing of pharmaceutical products for reimbursement or otherwise.

 

1.53                        “Primary Position Detail” means a Detail during
which (a) the Product is discussed either itself or along with other
pharmaceutical products, (b) key product attributes of the Product are verbally
promoted in the first position on such Detail, and (c) the Product is given the
majority of the emphasis during the presentation.  For clarity, no more than one
Detail during a Sales Call shall be considered a Primary Position Detail.

 

6

--------------------------------------------------------------------------------


 

1.54                        “Product” means AMAG’s proprietary iron replacement
therapeutic product known as ferumoxytol, as described on Exhibit A, and that
(a) is formulated for intravenous delivery and has a dosage of 510 mg/vial, or
(b) has any other dosage form, strength or route of administration included in
an MAA filed with the FDA for the Initial Indication or a Co-Developed
Indication.

 

1.55                        “Product Complaint” means any written, verbal or
electronic expression of dissatisfaction regarding the Product, including
without limitation reports of actual or suspected product tampering,
contamination, mislabeling or inclusion of improper ingredients.

 

1.56                        “Product Infringement” has the meaning set forth in
Section 9.4(b)(i).

 

1.57                        “Product Labeling” means (a) the full prescribing
information for the Product approved by the applicable Regulatory Authority, and
(b) all labels and other written, printed or graphic information included in or
placed upon any container, wrapper or package insert used with or for the
Product.

 

1.58                        “Project Manager” has the meaning set forth in
Section 2.3.

 

1.59                        “Promotional Materials” means all sales
representative training materials and all written, printed, graphic, electronic,
audio or video presentations of information, including, without limitation,
journal advertisements, sales visual aids, formulary binders, reprints, direct
mail, direct-to-consumer advertising, internet postings, broadcast
advertisements and sales reminder aides (for example, note pads, pens and other
such items) intended for use or used by 3SBio or its Affiliates, permitted
sublicensees or licensees in connection with any promotion of the Product in the
Licensed Territory, but excluding Product Labeling.

 

1.60                        “Regulatory Approvals” means all approvals
(including without limitation supplements, amendments, and Pricing Approvals),
licenses, registrations or authorizations of any national, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, necessary for the manufacture,
distribution, use or sale of a pharmaceutical product in a given regulatory
jurisdiction.

 

1.61                        “Regulatory Authority” means, in a particular
country or jurisdiction, any applicable Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction, including without
limitation the FDA and SFDA.

 

1.62                        “Regulatory Fees” means all filing and
administrative fees required to be made to a Regulatory Authority in connection
with obtaining Regulatory Approval for the Product for the Initial Indication or
for a Co-Developed Indication, as applicable, in the Licensed Territory.

 

1.63                        “Regulatory Materials” means regulatory
applications, submissions, notifications, registrations, Regulatory Approvals
and/or other filings made to or with a Regulatory Authority that are necessary
or reasonably desirable in order to Develop, Manufacture, market, sell or
otherwise Commercialize the Product in a particular country, territory or
possession.  Regulatory Materials include, without limitation, MAAs and
applications for Pricing Approvals.

 

7

--------------------------------------------------------------------------------


 

1.64                        “Sales Call” means a personal visit by a Sales
Representative to one or several medical professional(s) having prescribing
authority in the Initial Indication or Additional Indications for which such
Product has received Regulatory Approval, as well as to other individuals or
entities that have significant impact or influence on prescribing decisions in
such indications, during which such Sales Representative Details the Product.

 

1.65                        “Sales Representative” means a pharmaceutical sales
representative engaged or employed by 3SBio or its Affiliate to conduct
Detailing and other promotional efforts with respect to the Product and who has
been trained by AMAG or 3SBio in accordance with the terms of this Agreement.

 

1.66                        “SFDA” means the State Food and Drug Administration,
or any successor thereto, that coordinates the scientific review of human
pharmaceutical products in China.

 

1.67                        “Shared Costs” has the meaning set forth in
Section 3.7.

 

1.68                        “Term” means the term of this Agreement, as
determined in accordance with Article 13.

 

1.69                        “Third Party” means any entity other than AMAG or
3SBio or an Affiliate of either of them.

 

1.70                        “U.S.” means the United States of America and its
possessions and territories.

 

ARTICLE 2
MANAGEMENT

 

2.1                               Collaboration Guidelines.  In all matters
relating to this Agreement, each Party shall seek to comply with good
pharmaceutical and business practices consistent with its own existing
practices.  Subject to the terms of this Agreement, the activities and resources
of each Party shall be managed by such Party, acting independently and in its
individual capacity.

 

2.2                               Joint Steering Committee.

 

(a)                                  Formation and Role.  The Parties desire to
establish a Joint Steering Committee (the “JSC”) that will monitor and
coordinate communication regarding the Parties’ efforts under this Agreement to
Develop, obtain Regulatory Approval for, and Commercialize the Product in the
Field in the Licensed Territory.  The JSC shall have the membership and
authority, and shall operate by the procedures, set forth for it in this
Section 2.2.  The role of the JSC shall be:

 

(i)                                    to facilitate the exchange of information
between the Parties with respect to the Development and Commercialization
activities hereunder for the Licensed Territory and to establish procedures for
the efficient sharing of information and materials necessary for the Parties’
Development and Commercialization of the Product hereunder, consistent with this
Agreement;

 

8

--------------------------------------------------------------------------------


 

(ii)                                to review and approve each Development Plan
and any amendments thereto;

 

(iii)                            to review and approve in advance the overall
budget (each, a “Budget”) associated with each Development Plan, and any
amendment to a Budget that increases by twenty-five percent (25%) or more the
total expenditures under such previously-approved Budget;

 

(iv)                               to approve any clinical studies (including
related protocols) to be conducted by the Parties for the Initial Indication and
each Co-Developed Indication;

 

(v)                                   for the Initial Indication and each
Co-Developed Indication, to review and approve all Regulatory Materials and
Product Labeling for the Product in the Licensed Territory;

 

(vi)                               to review and approve each Marketing Plan,
promotional strategy, and Promotional Materials for the Product, and any updates
and amendments thereto;

 

(vii)                           to establish such additional joint subcommittees
or committees as the JSC deems necessary to achieve the objectives and intent of
this Agreement; and

 

(viii)                       to perform such other functions as appropriate to
further the purposes of this Agreement, as determined by the Parties.

 

The JSC shall perform its responsibilities under this Agreement based on the
principles of prompt and diligent Development and Commercialization of the
Product in the Licensed Territory, consistent with good pharmaceutical practices
and the maximization of long-term profits derived from the sale of the Product
in the Licensed Territory.  The JSC shall have only the powers assigned
expressly to it in this Article 2 and elsewhere in this Agreement, and the JSC
shall not have any power to amend, modify or waive compliance with this
Agreement.

 

(b)                                  Membership.  Each Party shall have an equal
number of representatives on the JSC.  AMAG and 3SBio shall each initially
designate three (3) representatives to serve on the JSC, who shall be the
individuals set forth in Exhibit C.  Either Party may designate substitutes for
its representatives if one (1) or more of such Party’s designated
representatives is unable to be present at a meeting.  To the extent possible,
each Party shall maintain the same representatives to the JSC during the Term;
provided, each Party may replace its representatives as necessary by written
notice to the other Party specifying the prior representative(s) and their
replacement(s).  Any such substitutes or replacements shall be designated
consistent with the following principles: at least one (1) representative of
each Party shall have appropriate expertise in the Development of pharmaceutical
products, and at least one (1) representative of each Party shall have
appropriate expertise in the Commercialization of pharmaceutical products.  AMAG
shall select one (1) of its representatives as the initial chairperson of the
JSC.  On each anniversary of the Effective Date, the Parties shall rotate
designation of the JSC chairperson for each commencing year.  The chairperson of
the JSC shall be responsible for (i) calling meetings, and (ii) preparing and
circulating an agenda for the upcoming meeting of the JSC, but shall have no
special authority over the other members of the JSC, and shall have no
additional voting

 

9

--------------------------------------------------------------------------------


 

rights.  The chairperson, or his or her designee, shall be responsible for
preparing and issuing minutes of each such meeting within thirty (30) days
thereafter.  Such minutes will not be finalized until the other Party reviews
and confirms the accuracy of such minutes in writing.

 

(c)                                  Meetings.  The JSC shall hold at least four
(4) meetings per year within thirty (30) days of the end of each calendar
quarter.  Meetings shall be effective only if at least two (2) representatives
of each Party are present or participating.  The JSC may meet either (i) in
person at either Party’s facilities or at such locations as the Parties may
otherwise agree, or (ii) by audio or video teleconference, provided that at
least one (1) meeting per year shall be in person.  With the prior consent of
each Party’s representatives, other representatives of each Party or Third
Parties involved with the Product may attend meetings as nonvoting
participants.  Additional meetings of the JSC may also be held with the consent
of each Party, or as required under this Agreement, and neither Party will
unreasonably withhold or delay its consent to hold such an additional meeting. 
Each Party shall be responsible for all of its own expenses incurred in
connection with participating in the JSC.

 

(d)                                  Meeting Agendas.  The JSC chairperson shall
prepare a draft agenda containing the topics for the upcoming meeting.  The
chairperson shall disclose to the other members of the JSC (i) the draft agenda
no later than ten (10) business days in advance, and (ii) its final agenda
(along with appropriate related Information) at least five (5) business days in
advance, of each meeting of the JSC; provided, that under exigent circumstances
requiring JSC input, the chairperson may provide the draft and final agenda to
the other members of the JSC with a lesser period of time in advance of the
meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as such other JSC members consent to such temporary changes to
the general process for distributing the agenda for JSC meetings.

 

(e)                                  Decision-Making.  Actions to be taken by
the JSC shall be taken only following unanimous vote, with each Party having one
(1) vote.  If the JSC fails to reach unanimous agreement on a matter before it
for decision for a period in excess of ten (10) days, the matter shall be
referred to the Chief Executive Officers of the Parties pursuant to
Section 14.2.

 

(f)                                    Withdrawal.  At any time during the Term
and for any reason, AMAG shall have the right to withdraw from participation in
the JSC upon written notice to 3SBio, which notice shall be effective
immediately upon receipt (“Withdrawal Notice”).  Following the issuance of a
Withdrawal Notice and subject to this Section 2.2(f), AMAG’s representatives to
the JSC shall not participate in any meetings, nor shall AMAG have any right to
vote on decisions within the authority of the JSC.  If, at any time following
the issuance of a Withdrawal Notice, AMAG wishes to resume participating in the
JSC, AMAG shall notify 3SBio in writing and, thereafter, AMAG representatives to
the JSC shall be entitled to attend any subsequent meeting and to participate in
the activities of, and decision-making by, the JSC as provided in this Article 2
as if a Withdrawal Notice had not been issued by AMAG.  Following AMAG’s
issuance of a Withdrawal Notice pursuant to this Section 2.2(f), unless and
until AMAG resumes participation in the JSC in accordance with this Section: 
(i) all meetings of the JSC shall be held at 3SBio’s facilities; (ii) 3SBio
shall have the right to make the final decision on all matters within the scope
of authority of the JSC; and (iii) AMAG shall have the right to continue to

 

10

--------------------------------------------------------------------------------


 

receive all reports and materials provided to the JSC hereunder as well as
reasonable advance notice of any pending JSC decisions relating to the matters
described in Section 14.2, but shall not have the right to approve the minutes
for any JSC meeting held after issuance of such Withdrawal Notice.  For clarity,
the withdrawal by AMAG under this Section 2.2(f) shall only limit AMAG’s
obligations under this Article 2 with respect to participation in the JSC.

 

2.3                               Project Managers.  Promptly following the
Effective Date, each Party shall designate, by written notice to the other
Party, a representative to facilitate communication and coordination of the
Parties’ activities under this Agreement and to provide support and guidance to
the JSC (each, a “Project Manager”).  Each Project Manager shall be experienced
in project management and may also serve as a representative of its respective
Party on the JSC.

 

ARTICLE 3
PRODUCT DEVELOPMENT

 

3.1                               Overview.  The Parties shall Develop the
Product in the Field in the Licensed Territory as provided in this Article 3 and
in accordance with mutually agreed upon development plans, which shall set forth
all Development activities to be performed by the Parties under this Agreement. 
Except as set forth in this Article 3, 3SBio shall be primarily responsible for
conducting all Development activities under this Agreement in the Licensed
Territory.

 

3.2                               Initial Indication Development Plan.  An
initial plan containing a general description of activities and timelines for
Developing the Product for the Initial Indication in the Licensed Territory (the
“Initial Indication Development Plan”) has been agreed upon by the Parties and
is attached hereto as Exhibit D and incorporated herein by reference.  Within
ninety (90) days after the Effective Date, the Parties shall prepare a
comprehensive development plan, consistent in all material respects with the
Initial Indication Development Plan, describing the activities to be conducted
by the Parties to Develop and seek Regulatory Approval for the Product for the
Initial Indication in the Licensed Territory under this Agreement, which plan
the Parties shall submit to the JSC for review and approval.  Upon JSC approval,
such plan shall become effective as the then-current Initial Indication
Development Plan.  From time to time, either Party may submit to the JSC for
discussion any proposed modifications to the Initial Indication Development
Plan, and the JSC shall discuss such proposed modifications at its next meeting,
and any such modification will become effective only upon approval by the JSC as
provided in Section 2.2.

 

3.3                               Additional Indications.  AMAG shall notify the
JSC of each indication (other than the Initial Indication) for which AMAG is
Developing, seeking Regulatory Approval of, or Commercializing the Product in
the U.S. (each, an “Additional Indication”), no later than the first dosing of a
patient in a Phase III Clinical Trial for such Additional Indication anywhere in
the AMAG Territory.  Within sixty (60) days of the JSC’s receipt of such notice,
3SBio shall notify AMAG, through its JSC representatives, whether 3SBio agrees
to Develop the Product for such Additional Indication in the Licensed
Territory.  If 3SBio does not so agree, then such Additional Indication shall be
an “Independent Indication” and AMAG shall be solely responsible, at its
discretion and expense, for Developing and seeking Regulatory Approval of

 

11

--------------------------------------------------------------------------------


 

the Product for the Independent Indication in the Licensed Territory.  3SBio
shall have no rights to Develop or Commercialize the Product in any Independent
Indication without the prior written consent of AMAG, which may be granted or
withheld at AMAG’s sole discretion, and such Independent Indication shall be
excluded from the scope of this Agreement.  If 3SBio agrees to Develop the
Product for such Additional Indication in the Licensed Territory, then the
Additional Indication shall be a “Co-Developed Indication.”  From time to time,
3SBio may propose to the JSC that it Develop, seek Regulatory Approval of, or
Commercialize the Product in the Licensed Territory in one or more indications
other than the Initial Indication (each, a “3SBio Proposed Indication”).  Within
sixty (60) days of the JSC’s receipt of such notice, AMAG shall notify 3SBio
whether AMAG agrees to permit the Development and Commercialization of the
Product for such 3SBio Proposed Indication in the Licensed Territory in
accordance with the terms of this Agreement, which agreement may be granted or
withheld at AMAG’s sole discretion.  If AMAG so agrees, then the 3SBio Proposed
Indication shall be a “Co-Developed Indication.”  If AMAG does not so agree,
then 3SBio shall have no rights to Develop, seek Regulatory Approval of or
Commercialize the Product in such 3SBio Proposed Indication without the prior
written consent of AMAG, which may be granted or withheld at AMAG’s sole
discretion.  With respect to each Co-Developed Indication, the Parties shall
prepare a comprehensive development plan describing the activities to be
conducted by the Parties to Develop and seek Regulatory Approval for the Product
for the Co-Developed Indication in the Licensed Territory under this Agreement,
and a Budget for all such activities (each, an “Additional Indication
Development Plan”).  Unless the JSC has earlier been notified pursuant to this
Section 3.3, AMAG shall notify the JSC of each Product (as defined in
Section 1.54(b)) for which AMAG has submitted an MAA to the FDA for the Initial
Indication or any Co-Developed Indication, within sixty (60) days after the
later of (i) such submission or (ii) the adoption of the applicable Co-Developed
Indication under this Section 3.3.  Promptly after such notification, the
Parties shall prepare amendments to the applicable Development Plan to include
Development activities for such Product and shall submit such amendments to the
JSC for approval.  Unless the JSC determines otherwise, the allocation of
activities and expenses for each Co-Developed Indication and Product shall be as
set forth in Sections 3.4 and 3.7.  From time to time, either Party may submit
to the JSC for discussion any proposed modifications to an Additional Indication
Development Plan, and the JSC shall discuss such proposed modifications at its
next meeting, and any such modification will become effective only upon approval
by the JSC as provided in Section 2.2.

 

3.4                               Specific Development Activities.  As further
described in the Initial Indication Development Plan and each Additional
Indication Development Plan (collectively, the “Development Plans”), the
Parties’ responsibilities for conducting Development of the Product in the Field
in the Licensed Territory shall be allocated as follows:

 

(a)                                  Initial Indication.  3SBio shall be
responsible, at its sole expense, for conducting: (i) those clinical studies
described in the Initial Indication Development Plan, including [***], and
(ii) any and all other studies required by the Regulatory Authorities in the

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

Licensed Territory for Regulatory Approval of the Product for the Initial
Indication in the Licensed Territory ((i) and (ii), collectively, the “Initial
Indication Studies”).  The Initial Indication Studies will be conducted in
accordance with clinical protocols approved by the JSC pursuant to
Section 2.2(a)(iv) and shall be conducted in the Licensed Territory.

 

(b)                                  Co-Developed Indications.  3SBio shall be
responsible for conducting: (i) clinical proof of concept studies of the Product
related to any Co-Developed Indication, [***], (ii) for each Co-Developed
Indication, Phase II Clinical Trials of the Product that are required by the
Regulatory Authorities in the Licensed Territory for Regulatory Approval of the
Product for such Co-Developed Indication in the Licensed Territory, [***], and
(iii) for each Co-Developed Indication, Phase III Clinical Trials (the
“Co-Developed Indication Phase III Clinical Trials”) of the Product that are
required by the Regulatory Authorities in the Licensed Territory for Regulatory
Approval of the Product for such Co-Developed Indication in the Licensed
Territory ((ii) and (iii), collectively, the “Co-Developed Indication Clinical
Studies”).  Each Co-Developed Indication Phase III Clinical Trial shall be
funded [***].  Each Co-Developed Indication Clinical Study shall be conducted by
3SBio or on its behalf using a local contract research organization in the
Licensed Territory.  Each such local contract research organization shall
coordinate its activities with and will be managed by AMAG’s global contract
research organization that is conducting clinical trials on behalf of AMAG in
the AMAG Territory.  Before entering into an agreement with any local contract
research organization, 3SBio shall present the qualifications and capabilities
of such local contract research organization to the JSC for discussion and
approval of such organization.

 

(c)                                  Post-Approval Trials.  3SBio shall be
responsible, [***], for conducting in the Licensed Territory any and all Phase
IV Clinical Trials of the Product in the Field.

 

3.5                               Principles of Product Development.  3SBio’s
Development of the Product in the Field in the Licensed Territory shall be
conducted in a manner consistent with the following principles:

 

(a)                                  seeking Regulatory Approvals that include a
broad label for the Product;

 

(b)                                  seeking a product profile for the Product
with maximum scope of recommended usage and minimum scope of restrictions on
use;

 

(c)                                  obtaining Regulatory Approvals for the
Product consistent with (a) and (b) in a timely manner; and

 

(d)                                  not adversely impacting AMAG’s own
development or commercialization efforts for the Product in the AMAG Territory
or outside the Field.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

3.6                               The Parties’ Performance.  3SBio shall devote
Diligent Efforts to Develop and obtain Regulatory Approval for the Product under
this Agreement in the Licensed Territory, in all cases consistent with the
then-agreed upon Development Plans and in accordance with this Agreement.  AMAG
shall devote Diligent Efforts to perform all activities allocated to AMAG in the
then-agreed upon Development Plans in accordance with this Agreement.  The
Parties shall conduct their activities under the Development Plans using
appropriate scientific practices and in compliance in all material respects with
all applicable Laws.  3SBio may not conduct any Development activities that are
not set forth in one of the Development Plans or that are inconsistent with this
Agreement without AMAG’s prior written consent.

 

3.7                               Development Costs.  3SBio shall be solely
responsible for all costs associated with the Development of the Product for the
Initial Indication in the Licensed Territory, including without limitation
(i) all costs associated with the Initial Indication Studies and (ii) all
Regulatory Fees for the Initial Indication in the Licensed Territory.  The
Parties [***].  If either Party incurs or anticipates incurring Out-of-Pocket
Costs for the Co-Developed Indication Clinical Studies that exceed the
applicable amount set forth in the Budget, such Party shall so notify the JSC. 
The JSC shall discuss and determine the allocation between the Parties of such
Budget overruns, which may include amending the Budget; provided, that each
Party shall continue to conduct its activities set forth in the applicable
Development Plan, and the Party incurring Budget overruns may thereafter seek
reimbursement for such activities.  The JSC shall act promptly to address the
issue of Budget overruns, and nothing in this Section 3.7 shall require a Party
to [***] or to continue activities in connection with Co-Developed Indication
Phase III Clinical Trials for more than thirty (30) days in the event of a
Budget overrun, if the other Party’s representatives to the JSC have not acted
to address the overrun in such time.

 

3.8                               Records, Reports and Information.  Each Party
shall maintain complete, current and accurate records of all work conducted by
it under the Development Plans and all data and other Information resulting from
such work.  Such records shall fully and properly reflect all work done and
results achieved in the performance of the Development Plans in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.  Each Party shall have the right to review such records maintained by
the other Party at reasonable times, upon written request.  Each Party shall
provide written reports to the JSC on its Development and regulatory activities
with the Product in the Licensed Territory, including without limitation any
informal meetings between such Party and a Regulatory Authority in the Licensed
Territory, on a quarterly basis at the end of each calendar quarter, at a level
of detail reasonably sufficient, in the case of 3SBio, to enable AMAG to
determine 3SBio’s compliance with its diligence obligation pursuant to
Section 3.6.  All such Information and reports shall be the Confidential
Information of AMAG.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 4
REGULATORY MATTERS

 

4.1                               Transfer of Data.

 

(a)                                  AMAG Regulatory Dossier.  Within thirty
(30) days after the Effective Date, AMAG shall provide 3SBio with a copy of all
MAAs and other Regulatory Materials submitted by AMAG to the FDA in support of
its Investigational New Drug Application, Drug Master File and New Drug
Application for the Product in the Initial Indication (the “Dossier”), in each
case only as necessary to secure Regulatory Approval in the Licensed Territory. 
The Dossier shall be the Confidential Information of AMAG.  The Parties, through
their representatives to the JSC, shall discuss the use, disclosure, and
protection of Information included in the Dossier, including without limitation
any CMC information.  3SBio may use the Dossier in its Regulatory Materials only
to the extent expressly authorized in writing by AMAG, not to be unreasonably
withheld or delayed.

 

(b)                                  Data Generated by or on Behalf of the
Parties.  Each Party shall, in a timely manner and compliant with the reporting
requirements of Regulatory Authorities in the Licensed Territory, provide the
other Party with copies of all preclinical, non-clinical and clinical data
generated by such Party or on behalf of such Party by any Third Party for the
Licensed Territory under this Agreement, after the Effective Date on a quarterly
basis; provided, that information regarding adverse events and serious adverse
events shall be provided promptly as set forth in Section 4.6.

 

(c)                                  Use of Data.  All preclinical,
non-clinical, analytical, and clinical data and associated reports generated by
3SBio under this Agreement shall be owned solely by AMAG and shall be AMAG’s
Confidential Information (notwithstanding anything in this Agreement to the
contrary).  Except as otherwise provided in this Agreement, 3SBio may use such
data solely for the purpose of Developing the Product and seeking and obtaining
Regulatory Approval of and Commercializing the Product in the Field in the
Licensed Territory, subject to Article 12.  Without otherwise limiting its
rights under this Agreement, AMAG shall have the right to share any and all such
data and other Regulatory Materials received from 3SBio with Regulatory
Authorities and with AMAG’s Affiliates and Third Party licensees in the AMAG
Territory.

 

4.2                               Regulatory Filings and Approvals.

 

(a)                                  In General.  The Parties intend that the
Development Plans will set forth the agreed regulatory strategy for seeking
Regulatory Approval of the Product in the Field in the Licensed Territory. 
Except as provided in Section 4.2(b), 3SBio shall be responsible, in
consultation with AMAG through the JSC, for preparing any and all Regulatory
Materials to be used for filing with Regulatory Authorities in the Licensed
Territory, and for filing Marketing Authorization Applications, Pricing Approval
applications and all other applications in connection with seeking Regulatory
Approvals for the Product in the Field in the Licensed Territory in the Initial
Indication and all Co-Developed Indications.

 

(b)                                  Manufacturing.  AMAG shall be primarily
responsible, at its expense and as required by any Regulatory Authority for the
Licensed Territory, for the preparation of any

 

15

--------------------------------------------------------------------------------


 

components of Regulatory Materials to be filed by 3SBio in the Licensed
Territory that relate to the Manufacture of the Product.  3SBio shall be
primarily responsible for communicating with Regulatory Authorities in the
Licensed Territory regarding Manufacture of the Product for the Licensed
Territory, provided that 3SBio shall not disclose any CMC Information without
AMAG’s prior written approval of the form and content of such disclosure, and if
3SBio receives a communication or request for a meeting from any Regulatory
Authority in the Licensed Territory regarding Manufacture of the Product, 3SBio
shall promptly notify AMAG, and AMAG shall have the right to attend any such
meeting, in accordance with Section 4.2(e)(i), and to review, comment on, and
approve any proposed response to the Regulatory Authority.  Upon prior notice to
3SBio and subject to 3SBio’s consent, not to be unreasonably withheld or
delayed, AMAG shall have the right to communicate with Regulatory Authorities in
the Licensed Territory regarding Manufacture of the Product for the Licensed
Territory.  3SBio shall cooperate with AMAG and AMAG’s representatives and take
such actions as AMAG may reasonably request in connection with the foregoing
activities and communications as necessary to protect the CMC Information and
all other Confidential Information related to the Manufacture of the Product for
the Licensed Territory.

 

(c)                                  KOL Meeting.  As commercially appropriate
for the Development and Commercialization of the Product in the Licensed
Territory, 3SBio shall conduct one or more meetings with nephrology key opinion
leaders to discuss medical and regulatory strategy for the Product in the
Licensed Territory.  3SBio shall provide prior notice to AMAG of such meetings,
and AMAG shall have the right to attend such meetings.  Promptly after each
meeting, 3SBio shall provide the JSC with a report in English summarizing the
meeting.

 

(d)                                  Rights of Reference to Regulatory
Materials.  Each Party hereby grants to the other Party a right of reference to
all Regulatory Materials filed by such Party in its respective territory for the
Product in the Field as follows: AMAG and Affiliates shall have the right to
cross-reference any and all data and other Regulatory Materials generated by
3SBio under this Agreement with respect to the Product in AMAG’s MAAs and other
Regulatory Materials submitted to Regulatory Authorities in the AMAG Territory,
for any indication.  3SBio shall have the right to cross-reference any and all
data and other Regulatory Materials generated by AMAG with respect to the
Product in 3SBio’s MAAs and other Regulatory Materials submitted to Regulatory
Authorities in the Licensed Territory, solely for the purpose of obtaining
Regulatory Approval for the Product in the Field for the Initial Indication and
all Co-Developed Indications in the Licensed Territory, subject to
Section 4.1(a).

 

(e)                                  3SBio’s Rights and Obligations.

 

(i)                                    Except as set forth in Section 4.2(b),
3SBio shall have the sole right and responsibility for preparing, submitting and
maintaining Regulatory Materials in the Licensed Territory and for seeking
Regulatory Approval for the Product in the Field in the Licensed Territory in
the Initial Indication and all Co-Developed Indications.  As part of the
foregoing, 3SBio shall be responsible for seeking any necessary approvals of
Regulatory Authorities for Product Labeling and Promotional Materials to be used
in the Licensed Territory in connection with Commercializing the Product in the
Initial Indication and all Co-Developed Indications.  Upon request of AMAG,
3SBio shall allow at least one AMAG representative to

 

16

--------------------------------------------------------------------------------


 

attend all meetings with Regulatory Authorities in the Licensed Territory
regarding the Product in the Initial Indication and all Co-Developed
Indications, and 3SBio shall inform AMAG sufficiently in advance of any such
meetings scheduled.

 

(ii)                                3SBio shall use Diligent Efforts in
compliance with applicable Laws and other regulatory obligations related to
Development and Regulatory Approval in the Licensed Territory, to prepare and
file the appropriate Regulatory Materials and to seek to obtain Regulatory
Approval for the Product in the Initial Indication and all Co-Developed
Indications as soon as practicable.

 

(iii)                            All MAAs, Regulatory Materials and Regulatory
Approvals for the Product in the Initial Indication and all Co-Developed
Indications filed with Regulatory Authorities in the Licensed Territory shall be
held in 3SBio’s name and shall be owned solely by 3SBio, subject to AMAG’s
rights under this Agreement.

 

(f)                                    Reporting and Review.  3SBio shall
provide AMAG with copies of any proposed Regulatory Materials regarding the
Product in the Initial Indication and all Co-Developed Indications sufficiently
in advance of the intended submission to Regulatory Authorities and shall
reasonably consider AMAG’s comments thereto to the extent practicable; provided,
that 3SBio shall not submit any Regulatory Materials that relate specifically to
the Manufacture of the Product without AMAG’s prior approval of such Regulatory
Materials.  3SBio shall consult with AMAG, through the JSC, regarding, and keep
AMAG reasonably and regularly informed of, the preparation of all Regulatory
Materials, Regulatory Authority review of Regulatory Materials, and Regulatory
Approvals for the Product in the Initial Indication and all Co-Developed
Indications in the Licensed Territory.  3SBio shall provide AMAG with copies of
all Regulatory Approvals it receives for the Product in the Initial Indication
and all Co-Developed Indications in the Licensed Territory promptly after
receipt thereof.

 

4.3                               Regulatory Expenses.  3SBio shall be
responsible for all costs and expenses of preparing, maintaining, formatting,
and filing Regulatory Materials for the Product in the Initial Indication and
all Co-Developed Indications in the Licensed Territory, including without
limitation all Regulatory Fees, and for all other costs and expenses in
connection with seeking and maintaining Regulatory Approval for the Product in
the Initial Indication and all Co-Developed Indications in the Licensed
Territory; provided, that AMAG shall be solely responsible for all costs and
expenses of its activities under Section 4.2(b); and provided, further, that
3SBio shall be solely responsible for all Out-of-Pocket Costs associated with
any inspections of AMAG’s manufacturing facilities or the facilities of any of
AMAG’s contract manufacturers by 3SBio or the SFDA in the Licensed Territory.

 

4.4                               Communications.  Except as required by Law or
pursuant to Section 4.2(b), AMAG shall not communicate regarding the Product
with respect to the Initial Indication or any Co-Developed Indication with any
Regulatory Authority having jurisdiction in the Licensed Territory unless
explicitly requested or permitted in writing to do so by 3SBio or unless so
ordered by such Regulatory Authority in the Licensed Territory, in which case
AMAG shall provide 3SBio prompt notice of such order.  Except as may be required
by law, 3SBio shall not communicate with any Regulatory Authority having
jurisdiction outside the Licensed Territory regarding the Product unless
explicitly requested or permitted in writing to do so by AMAG, or

 

17

--------------------------------------------------------------------------------


 

unless so ordered by such Regulatory Authority, in which case 3SBio shall
provide immediately to AMAG notice of such order.

 

4.5                               No Harmful Actions.  3SBio shall not take any
action with respect to the Product in the Licensed Territory that could
reasonably be expected to have a material adverse impact upon the regulatory
status or potential sales of the Product outside the Licensed Territory.  If
AMAG believes that 3SBio is taking or intends to take any action that could
reasonably have such an impact, AMAG shall bring the matter to the attention of
the JSC.  The JSC shall discuss whether any such action that either Party brings
to the JSC’s attention reasonably would have such an impact, and potential
alternative courses of action that 3SBio could take to avoid such an impact.  If
the JSC cannot reach agreement as to such matters, then either Party may refer
such matters for resolution pursuant to Section 14.2.  Furthermore, 3SBio will
use commercially reasonable efforts to preserve the existence and breadth of any
Regulatory Approvals for the Product obtained in the Licensed Territory in the
course of reexamination, reevaluation and other post marketing surveillance
review procedures required by the SFDA.

 

4.6                               Adverse Event Reporting and Safety Data
Exchange.  The Parties agree that 3SBio will be primarily responsible for the
monitoring of all clinical experiences and filing of all required reports with
Regulatory Authorities in the Licensed Territory throughout clinical Development
and Commercialization of the Product in the Licensed Territory; provided, that
3SBio shall provide AMAG with copies of all such required reports with a summary
in English at the same time such reports are transmitted to the relevant
Regulatory Authorities. The parties also agree that AMAG shall be solely
responsible for maintaining the global safety database with respect to the
Product and shall provide 3SBio with all relevant information as requested from
such global safety database as necessary to comply with Regulatory Authorities
in the Licensed Territory.  Specific details regarding the disclosure and
management of information of adverse events related to the use of the Product in
the Licensed Territory will be delineated in a separate pharmacovigilance
agreement that shall be agreed to by the Parties within ninety (90) days after
the Effective Date.

 

4.7                               Regulatory Authority Communications.

 

(a)                                  3SBio Disclosures to AMAG.

 

(i)                                    General.  3SBio shall provide AMAG with
copies of (A) all correspondence it receives from or submits to Regulatory
Authorities in the Licensed Territory that relate to Regulatory Approval of the
Product in the Licensed Territory, promptly after receipt or submission (as
applicable) thereof; (B) minutes of all meetings related to the Product with
Regulatory Authorities in the Licensed Territory; and (C) all other material
correspondence it receives from or submits to Regulatory Authorities in the
Licensed Territory under this Agreement, in each case promptly after receipt,
preparation or submission (as applicable) thereof.

 

(ii)                                Specific Disclosures.  Without limiting the
generality of the foregoing, 3SBio shall keep AMAG informed, in a timely manner
compliant with the reporting requirements of Regulatory Authorities in the
Licensed Territory of notification of any action by, or notification or other
information that it receives (directly or indirectly) from, any Regulatory

 

18

--------------------------------------------------------------------------------


 

Authority in the Licensed Territory that:  (1) raises any material concerns
regarding the safety or efficacy of the Product; (2) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
the Product; (3) is reasonably likely to lead to a recall or market withdrawal
of the Product; or (4) relates to expedited and periodic reports of adverse
events with respect to the Product, or Product Complaints, and that may have a
material impact on Regulatory Approval or the continued Commercialization of the
Product.

 

(iii)                            Regulatory Actions and Regulatory
Non-Compliance.  In addition to its obligations under subsections (i) and (ii),
3SBio shall promptly disclose to AMAG the following information:

 

(1)                                 All material information pertaining to
actions taken by Regulatory Authorities in connection with the Product (and/or
its testing, distribution and/or facilities connected thereto) including,
without limitation, any notice, audit notice, notice of initiation by Regulatory
Authorities of investigations, inspections, detentions, seizures or injunctions
concerning the Product (and/or its distribution, and/or facilities connected
thereto), notice of violation letter (i.e., an untitled letter), warning letter,
service of process or other inquiry; and

 

(2)                                 All information pertaining to notices from
Regulatory Authorities of non-compliance with Laws in connection with the
Product including, without limitation, receipt of a warning letter or other
notice of alleged non-compliance from any Regulatory Authority relating to the
Product.

 

(b)                                  AMAG Disclosures to 3SBio.  AMAG shall keep
3SBio informed, in a timely manner compliant with the reporting requirements of
Regulatory Authorities in the Licensed Territory or the AMAG Territory, as
applicable, of notification of any action by, or notification or other
information that it receives (directly or indirectly) from, any Regulatory
Authority in the Licensed Territory or the AMAG Territory that: (1) raises any
material concerns regarding the safety or efficacy of the Product; (2) is
reasonably likely to lead to a recall or market withdrawal of the Product; or
(3) relates to expedited and periodic reports of adverse events with respect to
the Product, or Product Complaints, and that may have a material impact on
Regulatory Approval or the continued Commercialization of the Product.  In
addition, AMAG shall keep 3SBio informed, in a timely manner compliant with the
reporting requirements of Regulatory Authorities in the Licensed Territory, of
notification of any action by, or notification or other information that it
receives (directly or indirectly) from, any Regulatory Authority in the Licensed
Territory that indicates or suggests a potential material liability of either
Party to Third Parties in connection with the Product.

 

(c)                                  Territory-Specific Obligations.  In
addition to the obligations set forth in Sections 4.7(a) and 4.7(b), if AMAG
receives any communication or questions from any Regulatory Authority in the
Licensed Territory, or if 3SBio receives any communication or questions from any
Regulatory Authority in the AMAG Territory, relating to matters set forth in
Sections 4.7(a)(ii) and 4.7(b), the receiving Party shall notify the other Party
as soon as possible (but in no event later than two (2) business days after
receipt of such notice or inquiry) and provide to such other Party copies of all
documents, if any, it received from such Regulatory Authorities.  Such other
Party will then prepare the response to the communication.  Before

 

19

--------------------------------------------------------------------------------


 

submitting such response to a Regulatory Authority regarding the communication,
the Party that originally received the communication will have an opportunity to
comment on the response to the extent such response may affect its rights or
obligations under this Agreement.  The other Party will fully cooperate with and
assist such Party in complying with all such regulatory obligations and
communications, including by providing to such Party, within forty-eight (48)
hours after a request, such information and documentation in the other Party’s
possession as may be necessary or helpful for the Party to prepare a response to
an inquiry from a Regulatory Authority.  If 3SBio is required to respond to any
Regulatory Authority in the AMAG Territory, or if AMAG is required to respond to
any Regulatory Authority in the Licensed Territory for the Initial Indication or
any Co-Developed Indication, the responding Party shall make diligent efforts to
seek the input and approval of the other Party before responding.  Each Party
will also provide the other Party in a timely manner with a copy of all
correspondence received from a Regulatory Authority specifically regarding the
matters referred to above.

 

(d)                              Form of Communications.  All communications
that are required to be provided by 3SBio to AMAG pursuant to this Section 4.7
shall, to the extent such communications are not written in English, be
accompanied by an executive summary written in English that identifies the
communication, the date thereof, the identities of the party from whom the
communication originated and the party to whom the communication was addressed,
and the material contents of such communication, and such other information as
is reasonably necessary to allow AMAG to understand the material contents of
such communication.

 

4.8                               Regulatory Inspection or Audit.  If a
Regulatory Authority desires to conduct an inspection or audit of 3SBio’s
facility or a facility under contract with 3SBio with regard to the Product in
the Licensed Territory, then 3SBio shall cooperate and cause the contract
facility to cooperate with such Regulatory Authority during such inspection or
audit, and 3SBio shall be solely responsible for all costs associated with any
such inspection or audit.  3SBio shall provide advance notice of any such
inspection or audit to AMAG, and AMAG shall have the right to be present at such
inspection or audit at AMAG’s sole cost and expense.  Following receipt of the
inspection or audit observations of such Regulatory Authority (a copy of which
3SBio will immediately provide to AMAG), 3SBio will provide a proposed response
to any such observations to AMAG for review and comment, and shall consider
AMAG’s comments in good faith.  3SBio agrees to conform its activities under
this Agreement to any commitments made in such a response, except to the extent
it believes in good faith that such commitments violate applicable Laws.

 

4.9                               Recalls and Voluntary Withdrawals.  Each Party
shall provide the other Party with its standard operating procedures (“SOPs”)
for conducting product recalls reasonably in advance of the First Commercial
Sale of the Product in the Licensed Territory, and the Parties shall discuss and
resolve any conflicts between such SOPs and issues relating thereto promptly
after such exchange.  If either Party becomes aware of information relating to
any Product that indicates that a unit or batch of Product may not conform to
the specifications therefor, or that potential adulteration, misbranding, and/or
other issues have arisen that relate to the safety or efficacy of the Product,
it shall promptly so notify the other Party.  The JSC shall meet to discuss such
circumstances and to consider appropriate courses of action, which shall be
consistent with the internal SOP of the Party having the right to control such
recall pursuant to this Section 4.9.

 

20

--------------------------------------------------------------------------------


 

3SBio shall have the right, at its expense, to control any product recall, field
correction, or withdrawal of the Product in the Licensed Territory.  As between
the Parties, AMAG shall have the right, at its expense, to control all recalls,
field corrections, and withdrawals of the Product in the AMAG Territory.  3SBio
shall maintain complete and accurate records of any recall in the Licensed
Territory for such periods as may be required by applicable Laws, but in no
event for less than three (3) years.

 

ARTICLE 5
COMMERCIALIZATION

 

5.1                               Commercialization in the Licensed Territory. 
3SBio shall have sole responsibility for Commercializing the Product in the
Field in the Licensed Territory solely in the Initial Indication and each
Co-Developed Indication, as provided in this Article 5, in accordance with a
detailed marketing plan for the Initial Indication and for each Co-Developed
Indication that sets forth 3SBio’s responsibilities with respect to, and budget
and promotional strategy for, Commercialization of the Product in the Licensed
Territory (each, a “Marketing Plan”).  At least twelve (12) months prior to the
date the JSC anticipates obtaining the first Regulatory Approval for the Product
for the Initial Indication and each Co-Developed Indication in the Licensed
Territory, 3SBio shall prepare the initial Marketing Plan for the Initial
Indication or applicable Co-Developed Indication and submit it to the JSC for
review and approval.  As part of its preparation of the Marketing Plan for the
Initial Indication, 3SBio shall conduct a market survey of the Product for use
in the Initial Indication in the Licensed Territory.  On at least an annual
basis, 3SBio shall update and amend, as appropriate, each then-current Marketing
Plan.  3SBio shall submit all proposed updates and amendments to the Marketing
Plans to the JSC for review and comment, and the JSC shall approve or disapprove
such updates and amendments at its next meeting.  3SBio shall bear all costs and
expenses it incurs in connection with preparing the Marketing Plans and with all
such Commercialization.

 

5.2                               Affiliates and Distributors.  3SBio shall
provide the JSC with prior written notice of any and all Affiliates and
distributors performing any Commercialization activities on behalf of 3SBio, and
shall identify each such Affiliate and distributor and the activities performed
by such Affiliates and distributors in the Marketing Plan.  The Marketing Plan
shall contain a description of all transfer pricing arrangements between 3SBio
and its Affiliates.

 

5.3                               Pricing Approvals in the Licensed Territory. 
3SBio shall be responsible, at its own expense, for seeking Pricing Approval for
the Product in the Licensed Territory, as set forth in the Marketing Plan. 
3SBio shall keep AMAG informed on an ongoing basis of 3SBio’s strategy for
seeking, and the results it obtains in seeking, Pricing Approval in the Licensed
Territory, including, without limitation, the results of any discussion or other
communication with relevant Governmental Authorities regarding Pricing Approval,
via regular reports to the JSC no less frequently than such committee is
required to meet pursuant to Section 2.2.

 

5.4                               Pricing of the Product in the Licensed
Territory.  The Parties, through the JSC, shall discuss the pricing and
reimbursement strategies for the Product in the Licensed Territory.  However,
3SBio shall have the sole right to determine all pricing of the Product in the
Licensed Territory.  Notwithstanding anything in this Agreement express or
implied to the contrary, AMAG shall not have any right to direct, control, or
approve 3SBio’s pricing of the Product for

 

21

--------------------------------------------------------------------------------


 

the Licensed Territory.  The provision to AMAG of any pricing data in connection
with the Marketing Plan is for informational purposes only.

 

5.5                               3SBio Performance.

 

(a)                                  Commercial Diligence.  3SBio shall devote
Diligent Efforts to Commercializing the Product in the Field in the Licensed
Territory following each Regulatory Approval of the Product in the Licensed
Territory for the Initial Indication and the Co-Developed Indications in
accordance with this Agreement.  Without limiting the generality of the
foregoing, and subject to timely supply by AMAG pursuant to Article 7 and the
Supply Agreement, 3SBio shall achieve First Commercial Sale of the Product in
the Licensed Territory promptly after, and in any case not later than two
(2) months after, the date on which the SFDA grants approval of the MAA for the
Product in the Initial Indication and each Co-Developed Indication in the
Licensed Territory and shall file the appropriate Regulatory Materials and seek
to obtain Pricing Approval for the Product as soon as practicable.

 

(b)                                  Details.  Without limiting the generality
of the first sentence of Section 5.5(a), 3SBio shall provide for a sales force
of at least [***] Sales Representatives specializing in nephrology to promote
the Product for the Initial Indication with Primary Position Details in the
Licensed Territory.  To the extent practical, 3SBio will use its Affiliates’
existing sales force for erythropoiesis-stimulating agents to perform such
promotion for the Initial Indication in combination with other 3SBio sales
representatives that it reasonably determines have the most relevant expertise
and qualification to Detail the Product in the Licensed Territory.  The
Marketing Plan for the Initial Indication and each Co-Developed Indication will
include more specific information regarding the size and distribution of such
sales force and the Detailing requirements for the applicable indication.  3SBio
shall not use any Third Parties to perform promotional activities for the
Product in the Licensed Territory without the prior written approval of AMAG. 
If AMAG grants such approval, such Third Parties shall be trained in accordance
with Section 5.9.  All Sales Representatives who will be performing Details
shall be assigned their responsibilities, activities, Sales Calls territory and
Detail requirements by 3SBio in accordance with the then-current Marketing Plan.

 

(c)                                  Reports.  3SBio shall update the JSC
periodically regarding 3SBio’s Commercialization activities with the Product in
the Field in the Licensed Territory.  In addition, 3SBio shall present a written
report each year summarizing 3SBio’s Commercialization activities with respect
to the Product in the Field in the Licensed Territory pursuant to this
Agreement, covering subject matter at a level of detail reasonably requested by
AMAG and sufficient to enable AMAG to determine 3SBio’s compliance with its
diligence obligations pursuant to this Section 5.5.  Such reports shall include
a description of all transfer pricing arrangements between 3SBio and its
Affiliates with respect to the Product.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

5.6                               Compliance.  3SBio shall comply in all
material respects with all applicable Laws and guidelines in Developing and
Commercializing Products in the Licensed Territory under this Agreement,
including without limitation the Foreign Corrupt Practices Act of 1977, as
amended (“FCPA”).  3SBio represents, warrants and covenants to AMAG that, as of
the Effective Date, 3SBio and its Affiliates have adequate procedures in place:
(i) to ensure their compliance with the FCPA; (ii) to bring any noncompliance
therewith by any of the foregoing entities to 3SBio’s attention; and (iii) to
promptly remedy any such noncompliance.

 

5.7                               Product Trademarks and House Marks.

 

(a)                                  Product Trademarks.  The JSC shall
determine the Product-related trademarks to be used in connection with
Commercializing the Product in the Licensed Territory, and shall give due
consideration to the AMAG Product Marks.  If 3SBio determines that a trademark
different from or in addition to the AMAG Product Marks would increase the
likelihood of commercial success of the Product in the Licensed Territory, then
3SBio shall submit a proposed trademark to the JSC for review, comment, and
approval.  Subject to JSC approval, the Marketing Plan shall be amended to
include any such new trademarks.  3SBio shall own all right, title, and interest
in and to all trademarks developed by either Party under this Agreement after
the Effective Date for use in connection with Commercializing the Product in the
Licensed Territory, other than any AMAG Product Mark (the “New Product Marks”). 
3SBio shall be solely responsible, at its expense, for filing, prosecuting, and
maintaining the New Product Marks.   AMAG shall be solely responsible, at its
expense, for filing, prosecuting, and maintaining the AMAG Product Marks.

 

(b)                                  House Marks.  To the extent allowable by
applicable Law, Product packaging, Promotional Materials and Product Labeling
for use in the Licensed Territory shall carry, in a conspicuous location,
(i) one or more of the AMAG House Marks, subject to 3SBio’s reasonable approval
of the size, position, and location thereof, and (ii) at 3SBio’s sole
discretion, one or more of 3SBio’s trademarks or tradenames (the “3SBio
Marks”).  The Parties agree that the JSC shall determine the display of the
3SBio Marks along with the AMAG House Marks under a general principle of
co-prominence.  AMAG shall own all right, title and interest in the AMAG House
Marks and shall be solely responsible, at its expense, for filing, prosecuting,
and maintaining the AMAG House Marks.  3SBio shall own all right, title and
interest in the 3SBio Marks and shall be solely responsible, at its expense, for
filing, prosecuting, and maintaining the 3SBio Marks.

 

(c)                                  Inspection.  From time to time during the
Term, AMAG shall have the right to obtain from 3SBio samples of the final
finished Product sold by 3SBio or its Affiliates or permitted sublicensees in
the Licensed Territory.  AMAG shall use such Product samples solely to inspect
the quality of such Products and use of the AMAG Marks.

 

(d)                                  No Inconsistent Acts.  3SBio acknowledges
the sole ownership of the AMAG Product Marks by AMAG.  3SBio agrees that it will
do nothing inconsistent with such ownership, and that any goodwill arising
through use of the AMAG Product Marks by 3SBio shall inure to the benefit of
AMAG.  3SBio agrees that it will not at any time during or after the Term assert
or claim any interest in or do anything that may adversely affect the validity
or enforceability of any AMAG Product Mark.  Further, if requested by AMAG,
3SBio shall

 

23

--------------------------------------------------------------------------------


 

execute all trademark registered user agreements that are submitted by AMAG to
protect AMAG’s title in the AMAG Product Marks.  3SBio agrees that it shall not
register, seek to register or cause to be registered, or seek to obtain
ownership of, any AMAG Product Mark or New Product Mark (other than in the
Licensed Territory), any variation thereof, or any mark similar thereto in any
jurisdiction in any language.  3SBio further agrees that it shall not apply for
registration or seek to obtain ownership of any domain name incorporating any
AMAG Product Mark or New Product Mark (other than in the Licensed Territory) or
any mark similar thereto in any jurisdiction.  3SBio agrees to use each AMAG
Product Mark in accordance with trademark usage guidelines provided by AMAG from
time to time during the Term.

 

5.8                               Promotional Materials.

 

(a)                                  Development and Approval.  Prior to the
First Commercial Sale of the Product for the Initial Indication or any
Co-Developed Indication in the Licensed Territory, 3SBio shall develop the
Promotional Materials with the guidance of AMAG, through its representatives to
the JSC, which may include, upon 3SBio’s request, providing to 3SBio
corresponding promotional materials used by AMAG in the AMAG Territory (the
“AMAG Materials”).  AMAG hereby grants to 3SBio the right, during the Term, to
use and create derivative works of the AMAG Materials, solely to the extent
necessary or useful to create Promotional Materials as approved by AMAG.  3SBio
shall use the AMAG Materials solely in preparing the Promotional Materials and
for no other purpose.  In addition, 3SBio shall submit any newly developed
Promotional Materials to the JSC for review and approval.  AMAG, through its JSC
representatives, shall review all Promotional Materials for consistency with the
AMAG Materials and other AMAG promotional, training and advertising materials. 
3SBio shall not use in its Commercialization efforts any Promotional Materials
without the prior written consent of AMAG, not to be unreasonably withheld,
conditioned, or delayed.  Once approved by AMAG, the Promotional Materials shall
be used solely in connection with the Commercialization of the Product under
this Agreement.  3SBio shall be solely responsible for all expenses incurred in
the development and production of Promotional Materials.

 

(b)                                  Ownership.  The Parties expressly agree and
acknowledge that the Promotional Materials may include, without limitation,
derivative works based on one or more AMAG Materials.  AMAG shall own all right,
title, and interest in and to the AMAG House Marks, the AMAG Product Marks, and
any other intellectual property of AMAG appurtenant to the Promotional
Materials.  3SBio shall own all right, title, and interest in and to all other
intellectual property related to the Promotional Materials, including without
limitation applicable copyrights and the New Product Marks.

 

(c)                                  Filing of Materials with Regulatory
Authorities.  3SBio shall timely file with the relevant Regulatory Authorities
in the Licensed Territory, in accordance with all applicable Laws, all
Promotional Materials required to be filed with such Regulatory Authorities with
respect to the Commercialization of the Product in the Licensed Territory in the
Initial Indication and all Co-Developed Indications, and shall provide AMAG with
copies of such filings.

 

24

--------------------------------------------------------------------------------


 

5.9                               Sales Force Training.

 

(a)                                  Prior to Commercial Launch.  Prior to the
First Commercial Sale of the Product in the Licensed Territory, AMAG shall
provide 3SBio with copies of all current training material, including all
amendments and revisions thereof, used by AMAG for the purposes of marketing and
selling the Product in the AMAG Territory.  3SBio shall be responsible for
translating such training materials and training the Sales Representatives on
the Product prior to commercial launch of the Product in the Licensed Territory;
provided, that AMAG shall provide reasonable assistance with such training, as
may be mutually agreed by the Parties.  3SBio shall be responsible for all
expenses related to such training, including travel, lodging, meals and salary
and benefits of Sales Representatives during the training period.

 

(b)                                  After First Commercial Sale.  After First
Commercial Sale of the Product in the Licensed Territory, 3SBio shall be solely
responsible, at its expense, for developing training materials and conducting
all training of the 3SBio sales force, subject to JSC approval of Promotional
Materials under Section 5.8.

 

5.10                        Policing of Trade Channels.  AMAG and its Affiliates
shall not (i) directly or indirectly, through any licensees, assignees,
designees, agents or representatives (other than 3SBio), market, distribute,
sell, offer for sale, or import Products into countries outside of the AMAG
Territory, (ii) engage in any advertising activities relating to Products
directed primarily to customers located in countries outside of the AMAG
Territory, or (iii) solicit orders from any prospective purchaser located in
countries outside of the AMAG Territory.  3SBio and its Affiliates shall not
(i) directly or indirectly, through any licensees, assignees, designees, agents
or representatives, market, distribute, sell, offer for sale, or import Products
into countries outside of the Licensed Territory, (ii) engage in any advertising
activities relating to Products directed primarily to customers located in
countries outside of the Licensed Territory, or (iii) solicit orders from any
prospective purchaser located in countries outside of the Licensed Territory.
 If a Party receives any order from a prospective purchaser located in a country
outside of its territory, such Party shall immediately refer that order to the
other Party and shall not accept any such order or deliver or tender (or cause
to be delivered or tendered) any Product under such order.  If either Party has
a reasonable basis to conclude that its customer, sublicensee or distributor, or
a customer, sublicensee or distributor of the other Party, is engaged in the
sale or distribution of Products outside of the selling Party’s territory, then
the selling Party shall take all reasonable steps (including without limitation
cessation of sales to such customer) necessary to limit such sale or
distribution outside such Party’s territory.

 

ARTICLE 6
LICENSES AND EXCLUSIVITY

 

6.1                               License to 3SBio under Collaboration Patents
and AMAG Know-How.  Subject to the terms and conditions of this Agreement, AMAG
hereby grants 3SBio an exclusive, royalty-bearing license under the
Collaboration Patents and the AMAG Know-How to Develop (solely to the extent set
forth in a Development Plan), obtain Regulatory Approval for and Commercialize
(solely to the extent set forth in a Marketing Plan) the Product in the Initial
Indication and the Co-Developed Indications in the Licensed Territory in the
Field.  The license granted in this Section 6.1: (a) excludes the right to
conduct any research or development of the Product that is not set forth in a
Development Plan, or to conduct any Commercialization

 

25

--------------------------------------------------------------------------------


 

activities not set forth in a Marketing Plan, and (b) may be sublicensed by
3SBio to an Affiliate of 3SBio or to a Third Party only with the prior written
consent of AMAG, which consent shall not be unreasonably withheld or delayed.

 

6.2                               Limited License for AMAG House Marks and AMAG
Product Marks.  Subject to the terms of this Agreement, AMAG hereby grants to
3SBio (a) a non-exclusive, royalty-free license within the Licensed Territory to
use and display the AMAG House Marks, and (b) an exclusive, royalty-free,
license within the Licensed Territory to use and display the AMAG Product Marks,
in each case solely in the Promotional Materials and the Product Labeling in
connection with the Commercialization of the Product in the Initial Indication
and the Co-Developed Indications in the Field in the Licensed Territory, as
provided under and in accordance with this Agreement.  The foregoing licenses
may be sublicensed by 3SBio to Affiliates or Third Party sublicensees under the
license granted in Section 6.1 that are approved by AMAG in accordance with
Section 6.1.

 

6.3                               AMAG Retained Rights.  Notwithstanding
anything to the contrary in this Agreement, and without limiting the generality
of Section 6.5, AMAG retains the right to Manufacture and have Manufactured the
Product worldwide, and to use, sell, offer for sale, import and Develop the
Product (a) in the Licensed Territory outside the Field, (b) in all Independent
Indications in the Licensed Territory, and (c) in the AMAG Territory for all
uses.  For clarity, AMAG retains all rights worldwide to the Product, the
Collaboration Patents, and the AMAG Know-How for imaging, diagnostic, and all
other non-therapeutic applications.

 

6.4                               Negative Covenant.  Each Party covenants that
it will not use or practice any of the other Party’s intellectual property
rights licensed to it under this Article 6 or elsewhere in this Agreement,
either during the Term or thereafter, except for the purposes expressly
permitted in the applicable license grant.

 

6.5                               No Implied Licenses.  Except as explicitly set
forth in this Agreement, neither Party grants any license, express or implied,
under its intellectual property rights to the other Party.  Without limiting the
foregoing, 3SBio shall have no right hereunder, except as expressly set forth in
a Development Plan, to reverse engineer the Product, generate analogs of or
derivatives based on the Product, chemically analyze or chemically modify the
structure of the Product, or develop formulations of the Product.

 

6.6                               Exclusivity.

 

(a)                                  3SBio hereby covenants that during the Term
and for [***] thereafter, except for activities expressly authorized under this
Agreement, 3SBio and its Affiliates will not, and 3SBio will [***] do not,
either directly or indirectly develop, manufacture, market, promote, import,
export, or sell anywhere in the world any [***] without AMAG’s prior written
consent.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

(b)                                  3SBio hereby further covenants that during
the Term and for [***] thereafter, except for activities expressly authorized
under this Agreement, 3SBio and its Affiliates will not, and 3SBio will [***],
either directly or indirectly develop, manufacture, market, promote, import,
export, or sell anywhere in the world any Generic Version without AMAG’s prior
written consent.

 

(c)                                  Notwithstanding the foregoing Sections
6.6(a) and 6.6(b), 3SBio and its Affiliates shall be permitted to continue to
sell the product described in Exhibit F (the “Existing Product”) until
Regulatory Approval is obtained for the Product for the Initial Indication in
the Licensed Territory, and shall thereafter immediately cease all activities
with respect to the Existing Product; provided that [***].

 

(d)                                  In the event that this Agreement expires
for failure to extend its Term pursuant to Section 13.1 herein due to the annual
Net Sales of the Product in the Licensed Territory for the year immediately
preceding the renewal year not exceeding [***], the Parties acknowledge and
agree that Section 6.6(a) shall not apply and shall be void and have no force or
effect.  In the event that this Agreement is terminated pursuant to Section 13.2
herein due to uncured material breach by AMAG of this Agreement (except for any
deemed material breach of this Agreement under Section 9.1 of the Supply
Agreement) or willful breach by AMAG of Section 5.4 of the Supply Agreement, the
Parties acknowledge and agree that Section 6.6(a) shall not apply and shall be
void and have no force or effect.

 

(e)                                  The Parties acknowledge and agree that the
covenants in this Section 6.6 are reasonable and appropriate in the context of
the licenses granted to 3SBio in this Article 6 and other terms of this
Agreement.  The Parties agree that if this Section 6.6 is held to be invalid or
unenforceable by any arbitrator or court of competent jurisdiction, then the
Parties shall revise the covenants in this Section 6.6 in a manner that will
render such provision valid while maximizing the duration and geographic scope
of such covenants, consistent with the Parties’ original intent.

 

ARTICLE 7
MANUFACTURE AND SUPPLY

 

7.1                               General.  AMAG will supply, or cause to be
supplied through its contract manufacturers, Product in unlabeled finished form
to 3SBio for both Development and Commercialization purposes, subject to the
terms of the Supply Agreement described in Section 7.2.  3SBio shall be
responsible, at its own expense, for the final labeling and packaging of the
finished form of the Product in the Licensed Territory for both Development and
Commercialization purposes, and for seeking and maintaining all Regulatory
Approvals associated with all such activities.  AMAG shall have the right, upon
reasonable advance notice to 3SBio, to visit any manufacturing, storage, or
distribution facility of 3SBio or its Affiliates or

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

sublicensees during regular business hours to review operations and assess
compliance with applicable Laws, and to discuss any related issues with 3SBio’s
or its Affiliates’ or sublicensees’ personnel.

 

7.2                               Supply Agreement.  Concurrently with the
execution of this Agreement, the Parties are entering into a manufacturing and
supply agreement (the “Supply Agreement”), attached hereto as Exhibit E,
governing the Development and Commercialization supply to 3SBio of finished
Product by or on behalf of AMAG.

 

ARTICLE 8
FINANCIALS

 

8.1                               Development and Commercialization Expenses.

 

(a)                                  Reconciliation Payments [***].  Within
twenty (20) days after the end of each calendar quarter for as long as the
Parties are conducting any Co-Developed Indication Phase III Clinical Trials,
each Party shall submit to the JSC a statement setting forth [***] it incurred
in such calendar quarter.  Within thirty (30) days after receipt of such
reports, the JSC shall notify the Parties whether a reconciliation payment is
due from one Party to the other, and if so, the amount of such reconciliation
payment (a “Reconciliation Notice”), so that the Parties [***] for such calendar
quarter.  The Party required to pay such reconciliation payment shall submit
such payment to the other Party or object to the Reconciliation Notice in
writing to the other Party and the JSC within thirty (30) days after receiving
notice from the JSC.  In the event a Party chooses to pay the amounts set forth
in any Reconciliation Notice in accordance with the immediately preceding
sentence, the amount of [***] for the applicable quarter shall be deemed final
and unappealable, other than in connection with a formal audit as provided in
Section 8.9.

 

(b)                                  No Other Payments.  Except for [***], each
Party shall bear all expenses it incurs under this Agreement.  Without limiting
the generality of the foregoing, 3SBio shall solely bear all expenses it incurs
for all Development activities other than the Co-Developed Indication Phase III
Clinical Trials and for conducting all activities under the Marketing Plan.

 

8.2                               License Fee.  No later than five (5) days
after the Effective Date, 3SBio shall pay to AMAG a license fee of One Million
Dollars ($1,000,000) by wire transfer of immediately available funds into a
deposit account designated in writing by AMAG.  Such license fee shall be
nonrefundable and non-creditable against any other payments due hereunder.  The
Parties acknowledge and agree that the license fee is not a payment or
reimbursement for services provided by AMAG to 3SBio under this Agreement and
that such fee is in consideration of the licenses granted under Section 6.1 of
this Agreement.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

8.3                               Development Milestone Payments.  3SBio shall
make milestone payments to AMAG based on the achievement of certain milestone
events in the Licensed Territory for the Product as set forth in this
Section 8.3.  3SBio shall pay to AMAG the amounts set forth below within thirty
(30) days after the achievement of the corresponding milestone event.  For
clarity, the first milestone payment listed below [***].  Each such payment
shall be made by wire transfer of immediately available funds into a deposit
account designated by AMAG.  Each such payment shall be nonrefundable and
non-creditable against any other payments due hereunder.  The Parties
acknowledge and agree that the milestone payments are not payments or
reimbursements for services provided by AMAG to 3SBio under this Agreement and
that such fee is in consideration of the licenses granted under Section 6.1 of
this Agreement.

 

Milestone Event

 

Milestone Payment

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

8.4                               Royalties.

 

(a)                                  Royalties.  Subject to Sections 8.4(c),
8.4(e) and 8.9, 3SBio shall pay to AMAG nonrefundable, non-creditable royalties
based on the aggregate annual Net Sales in the Licensed Territory of the Product
for the Initial Indication and for all Co-Developed Indications, as calculated
by multiplying the applicable royalty rates by the corresponding amount of
incremental Net Sales in such calendar year.

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

(b)                                  Royalty Term.  Royalties due under
Section 8.4(a) will commence on the First Commercial Sale of the Product in the
Licensed Territory and will be payable for so long as 3SBio is Commercializing
the Product under this Agreement.

 

(c)                                  Reduction of Royalty Following Generic
Entry.  Following commercial sale of a Generic Version by a Third Party in the
Licensed Territory after Regulatory Approval

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

of the Product, the royalty rates set forth in Section 8.4(a) shall be modified
if, [***] 3SBio, in exercising Diligent Efforts to Commercialize the Product,
[***] (such event a “Generic Entry Trigger”).  In the event of a Generic Entry
Trigger, the royalty rate set forth in Section 8.4(a) shall automatically be
reduced as follows:

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

In the event of [***] in the Licensed Territory of more than [***] as compared
to the [***] immediately prior to such Third Party sale, the Parties agree to
mutually and in good faith reconsider the continuation of this Agreement and
their respective obligations hereunder; provided, that neither Party shall be
obligated to agree to any amendment to this Agreement.  The determination of a
Generic Entry Trigger and [***] of the Product shall be based upon the pricing
information provided by 3SBio to AMAG pursuant to Sections 5.1-5.4 of this
Agreement.  3SBio shall provide AMAG with all supporting records and
documentation reasonably requested by AMAG to support such determination and
[***].

 

(d)                                  Royalty Payments and Reports. All amounts
payable to AMAG pursuant to Section 8.4(a) shall be paid within forty-five (45)
days after the end of each calendar quarter with respect to Net Sales in such
calendar quarter.  Payments made directly to AMAG shall be converted to Dollars
(or some other freely convertible currency upon approval by AMAG), made in
Dollars, and made by wire transfer of immediately available funds into a deposit
account of AMAG designated by AMAG from time to time.  Payment of any such
amounts shall be considered effected as of the date on which AMAG’s account is
credited with the applicable amount.  Each payment of royalties due to AMAG
shall be accompanied by a statement of the amount of gross sales of Product for
the Initial Indication and for each Co-Developed Indication in the Licensed
Territory during the applicable calendar quarter, an itemized calculation of Net
Sales in the Licensed Territory showing deductions provided for in the
definition of “Net Sales” during such calendar quarter, and a calculation of the
amount of royalty payment due on such sales for such calendar quarter.  3SBio
shall require its permitted sublicensees to account for their Net Sales and to
provide such reports with respect thereto as if such sales were made by 3SBio.

 

(e)                                  Third Party Royalties.  If it is necessary
for 3SBio to enter into any license, assignment or other agreement with any
Third Party for the right to Develop, use or Commercialize the Product in the
Licensed Territory, 3SBio shall obtain such agreement (with

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

the consent of AMAG) and shall be responsible to the Third Party for all
payments under such agreement for the Licensed Territory (all such agreements,
the “Third Party License Agreements”).  3SBio shall have [***], provided that
with respect to any Third Party License Agreement necessary for Development, use
or Commercialization of the Product in the Licensed Territory in the Initial
Indication, such [***].

 

8.5                               Taxes.

 

(a)                                  Cooperation and Coordination.  The Parties
acknowledge and agree that it is their mutual objective and intent to minimize,
to the extent feasible and legal, taxes payable with respect to their
collaborative efforts under this Agreement and that they shall use all
commercially reasonable efforts to cooperate and coordinate with each other to
achieve such objective.

 

(b)                                  Payment of Tax.  A Party receiving a
payment pursuant to this Article 8 shall pay any and all taxes levied on such
payment.  If applicable Law requires that taxes be deducted and withheld from a
payment made pursuant to this Article 8, the remitting Party shall (i) withhold
those taxes from the payment; (ii) pay the taxes to the proper taxing authority;
and (iii) send evidence of the obligation together with proof of payment to the
other Party within sixty (60) days following that payment.  If, as a result of
any change in the corporate status or location of 3SBio or its Affiliates, or
the permitted assignment of this Agreement by 3SBio, additional withholding
taxes become due on payments to AMAG that would not have been due absent such
change in corporate status or location or permitted assignment, and AMAG is not
able to claim a credit or reimbursement for such tax, in whole or in part, then
3SBio shall deduct such taxes in accordance with this Section 8.5(b), but shall,
in addition to the sums otherwise payable under this Agreement, pay to AMAG such
further sum as shall ensure that, after deduction of such taxes, the net amount
received by AMAG equals the amount that AMAG would have received had the
non-creditable or non-reimbursable amount of such additional taxes not been
deducted.

 

(c)                                  Tax Residence Certificate.  A Party
(including any entity to which this Agreement may be assigned, as permitted
under Section 15.5) receiving a payment pursuant to this Article 8 shall provide
the remitting Party appropriate certification from relevant revenue authorities
that such Party is a tax resident of that jurisdiction (a “Tax Residence
Certificate”), if such receiving Party wishes to claim the benefits of an income
tax treaty to which that jurisdiction is a party.  Upon the receipt thereof, any
deduction and withholding of taxes shall be made at the appropriate treaty tax
rate.

 

(d)                                  Assessment.  Either Party may, at its own
expense, protest any assessment, proposed assessment, or other claim by any
Governmental Authority for any additional amount of taxes, interest or penalties
or seek a refund of such amounts paid if

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------


 

permitted to do so by applicable Law.  The Parties shall cooperate with each
other in any protest by providing records and such additional information as may
reasonably be necessary for a Party to pursue such protest.

 

8.6                               Blocked Currency.  In the event that 3SBio is
prohibited or restricted from making payment of any monies at a time when such
monies are due and payable to AMAG hereunder by any reason of a legal
requirement within the Licensed Territory, 3SBio shall promptly so advise AMAG
in writing.  3SBio shall, upon AMAG’s request, deposit any blocked funds to the
credit of AMAG in a separate interest-bearing account in a bank or other
depository in the Licensed Territory designated in writing by AMAG, or pay such
funds promptly to such person or entity as AMAG may designate in writing.  3SBio
shall be jointly and severally liable for any additional costs, or any reduction
in value of local currency, resulting from failure of 3SBio to comply with such
instructions to make payment.  The funds therein shall be remitted to AMAG
promptly upon the lifting of the prohibition or restriction under such legal
requirement.

 

8.7                               Foreign Exchange.  The exchange rate at which
Chinese renminbi (“RMB”) shall be converted into Dollars, or some other freely
convertible currency as approved by AMAG, shall be the telegraphic transfer
selling rate for Dollars or such other approved foreign currency quoted by the
People’s Bank of China (“PBOC”) at or about 10:00 a.m. on the earlier of the due
date or the date of remittance, provided that the date of remittance shall not
be later than the last permissible date for payment under this Agreement, and
provided further that the rate quoted by Bank of China shall be used should the
PBOC cease to quote such rate.  All payments made by AMAG to 3SBio under this
Agreement shall be made in RMB to a bank account opened and maintained by 3SBio
for this specific purpose.

 

8.8                               Late Payments.  If a Party does not receive
payment of any sum due to it on or before the due date, simple interest shall
thereafter accrue on the sum due to until the date of payment at the per annum
rate of two percent (2%) over the then-current prime rate quoted by Citibank in
New York City or the maximum rate allowable by applicable Law, whichever is
less.  In addition to any other remedies AMAG may have, 3SBio shall be solely
responsible for any additional costs, or any reduction in value of local
currency in relation to Dollars, resulting from untimely payments during any
period after amounts payable to AMAG hereunder are due.

 

32

--------------------------------------------------------------------------------


 

8.9                               Records; Audits.

 

(a)                                  3SBio will maintain complete and accurate
records in sufficient detail to permit AMAG to confirm the accuracy of the
calculation of royalty payments and [***] under this Agreement.  Upon reasonable
prior notice, such records shall be available during regular business hours for
a period of three (3) years from the creation of individual records for
examination at AMAG’s expense, and not more often than once each calendar year,
by an independent certified public accountant selected by AMAG and reasonably
acceptable to 3SBio, for the sole purpose of verifying the accuracy of the
financial reports furnished by 3SBio pursuant to this Agreement.  Any such
auditor shall not disclose 3SBio’s Confidential Information, except to the
extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by 3SBio or the amount of payments due by 3SBio under this
Agreement.  Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days from the accountant’s report, plus interest (as set forth in
Section 8.8) from the original due date.  Any amounts shown to be overpaid shall
be repaid by AMAG to 3SBio within thirty (30) days from the accountant’s
report.  AMAG shall bear the full cost of such audit unless such audit discloses
an underpayment of the amount actually owed during the applicable calendar year
of more than five percent (5%), in which case 3SBio shall bear the full cost of
such audit.

 

(b)                                  AMAG will maintain complete and accurate
records in sufficient detail to permit 3SBio to confirm the accuracy of the
calculation of [***] under this Agreement.  Upon reasonable prior notice, such
records shall be available during regular business hours for a period of three
(3) years from the creation of individual records for examination at 3SBio’s
expense, and not more often than once each calendar year, by an independent
certified public accountant selected by 3SBio and reasonably acceptable to AMAG,
for the sole purpose of verifying the accuracy of the financial reports
furnished by AMAG pursuant to this Agreement.  Any such auditor shall not
disclose AMAG’s Confidential Information, except to the extent such disclosure
is necessary to verify the accuracy of the financial reports furnished by AMAG
or the amount of Shared Costs due by AMAG under this Agreement.  Any amounts
shown to be owed but unpaid shall be paid within thirty (30) days from the
accountant’s report, plus interest (as set forth in Section 8.8) from the
original due date.  Any amounts shown to be overpaid shall be repaid by 3SBio to
AMAG within thirty (30) days from the accountant’s report. 3SBio shall bear the
full cost of such audit unless such audit discloses an overpayment of such costs
by 3SBio during the applicable calendar year of more than five percent (5%), in
which case AMAG shall bear the full cost of such audit.

 

ARTICLE 9
INTELLECTUAL PROPERTY MATTERS

 

9.1                               Ownership of Inventions; Assignment.  Subject
to the license granted in Section 6.1, AMAG shall own all right, title, and
interest in and to any inventions made solely or jointly

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

33

--------------------------------------------------------------------------------


 

by either Party’s employees, agents, or independent contractors in the course of
conducting its activities under this Agreement, in each case to the extent
related to the Product, together with all intellectual property rights therein,
including without limitation any rights to applications or other protections for
any of the foregoing (“Inventions”).  Inventions shall be included in the AMAG
Know-How.  3SBio agrees to assign and hereby assigns and transfers to AMAG all
of its right, title and interest in and to the Inventions and agrees to take,
and to cause its employees, agents, and consultants to take, all further acts
reasonably required to evidence such assignment and transfer to AMAG, at AMAG’s
reasonable expense.  3SBio hereby appoints AMAG as its attorney-in-fact to sign
such documents as AMAG deems necessary for AMAG to obtain ownership and to apply
for, secure, and maintain patent or other proprietary protection of such
Inventions if AMAG is unable, after reasonable inquiry, to obtain 3SBio’s (or
its employee’s or agent’s) signature on such a document.  3SBio hereby waives,
on behalf of itself, its parent, subsidiaries, Affiliates and partners as well
as all of its employees and independent contractors, any rights of first refusal
it, he, or she may have with respect to any contemplated technology transfer, in
whole or in part, of the Inventions or any related Patent, Patent application,
copyright or copyright application related thereto as well as any right accorded
to it, him, or her, by statute or otherwise, to use any Invention or any Patent
or copyright related thereto.

 

9.2                               Disclosure of Inventions.  3SBio shall
promptly disclose to AMAG all Inventions and any invention disclosures, or other
similar documents, submitted to it by its employees, agents or independent
contractors describing inventions that may be Inventions, and all Information
relating to such Inventions.

 

9.3                               Collaboration Patents.  AMAG shall have the
sole right to prepare, file, prosecute and maintain any Patents claiming or
covering any Invention (the “Collaboration Patents”).  AMAG shall bear all costs
and expenses it incurs with respect to the filing, prosecution, and maintenance
of the Collaboration Patents, except as otherwise provided below.  If AMAG
determines that it is no longer interested in supporting the continued
prosecution or maintenance of a particular Collaboration Patent in the Licensed
Territory, AMAG shall, if requested in writing by 3SBio, assign its ownership
interest in such Collaboration Patent in the Licensed Territory to 3SBio for no
additional consideration, in which case 3SBio shall be solely responsible for
the prosecution and maintenance of such Collaboration Patent, at its sole
expense.   3SBio shall provide AMAG all reasonable assistance and cooperation in
the Patent prosecution efforts described in this Section 9.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

 

9.4                               Infringement of Collaboration Patents by Third
Parties.

 

(a)                                  Notification.  3SBio shall promptly notify
AMAG in writing of any existing or threatened infringement of the Collaboration
Patents of which it becomes aware, and shall provide evidence in its possession
demonstrating such infringement.

 

(b)                                  Infringement of Collaboration Patents in
the Licensed Territory.

 

(i)                                    If a Third Party infringes any
Collaboration Patent in the Licensed Territory by making, using, importing,
offering for sale or selling the Product (such infringement, a “Product
Infringement”), 3SBio shall so notify AMAG as provided in Section 9.4(a),

 

34

--------------------------------------------------------------------------------


 

which such notice shall include all Information available to 3SBio regarding
such alleged infringement, and AMAG shall have the right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity engaged in such Product Infringement in the Licensed Territory, subject
to Section 9.4(b)(ii) below.  AMAG shall have a period of one hundred twenty
(120) days after delivery to it of such notice and Information, to elect to so
enforce such Collaboration Patent.  In the event it does not so elect, it shall
so notify 3SBio in writing, and 3SBio shall have the right to commence a suit or
take action to enforce the applicable Collaboration Patent against such Third
Party perpetrating such Product Infringement, unless AMAG has a reasonable
business basis to conclude that the enforcement of such Collaboration Patent
against such Product Infringement would have an adverse impact on the
Commercialization of the Product in the United States.  In the event AMAG has
such a reasonable business basis, it shall provide 3SBio such basis in writing
within such one hundred twenty (120) day period, in which case 3SBio shall not
have such enforcement right, subject to 3SBio’s right to challenge AMAG’s
reasonable business basis pursuant to Section 14.2 of this Agreement.  Each
Party shall provide to the Party enforcing any such rights under this
Section 9.4(b)(i) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required by applicable Law to pursue such action.  The enforcing Party shall
keep the other Party regularly informed of the status and progress of such
enforcement efforts, and shall reasonably consider the other Party’s comments on
any such efforts.  Each Party shall bear all of its own internal and external
costs incurred in connection with its activities under this Section 9.4(b)(i).

 

(ii)                                The Party not bringing an action with
respect to Product Infringement in the Licensed Territory under this
Section 9.4(b) shall be entitled to separate representation in such matter by
counsel of its own choice and at its own expense, but such Party shall at all
times cooperate fully with the Party bringing such action.

 

(c)                                  Infringement of Collaboration Patents in
the AMAG Territory.  For any and all infringements of Collaboration Patents
anywhere in the AMAG Territory, AMAG shall have the sole and exclusive right to
bring an appropriate suit or other action against any person or entity engaged
in such infringement, in its sole discretion, and as between the Parties shall
bear all related expenses and retain all related recoveries.

 

(d)                                  Settlement.  3SBio shall not settle any
claim, suit or action that it brings under this Section 9.4 involving
Collaboration Patents in any manner that would negatively affect the
Collaboration Patents in the AMAG Territory or that would limit or restrict the
ability of AMAG or its Affiliates or sublicensees to manufacture, Develop or
Commercialize the Product anywhere in the AMAG Territory, without the prior
written consent of AMAG.  AMAG shall not settle any claim, suit or action that
it brings under this Section 9.4 involving Collaboration Patents in any manner
that would negatively affect the Collaboration Patents in the Licensed Territory
or that would limit, restrict or otherwise negatively affect the ability of
3SBio or its Affiliates or sublicensees to Develop or Commercialize the Product
in the Licensed Territory, without the prior written consent of 3SBio.

 

(e)                                  Allocation of Proceeds.  If either Party
recovers monetary damages from any Third Party in a suit or action brought under
Section 9.4(b), such recovery shall be allocated

 

35

--------------------------------------------------------------------------------


 

first to the reimbursement of any expenses incurred by the Parties in such
litigation (including, for this purpose, a reasonable allocation of expenses of
internal counsel), and any remaining amounts shall be shared equally by the
Parties.

 

9.5                               Infringement or Misappropriation of AMAG
Know-How.  For any and all infringements or misappropriations of the AMAG
Know-How anywhere in the Licensed Territory or the AMAG Territory, AMAG shall
have the sole and exclusive right to bring an appropriate suit or other action
against any person or entity engaged in such infringement or misappropriation
and, as between the Parties, shall bear all related expenses and retain all
related recoveries; provided that (i) AMAG shall use Diligent Efforts to take
action to enforce the AMAG Know-How against any Third Party infringing or
misappropriating such AMAG Know-How to the extent it adversely affects or may
reasonably be expected to adversely affect the Development or Commercialization
of the Product in the Licensed Territory and (ii) AMAG shall not settle any
claim, suit or action that it brings under this Section 9.5 involving AMAG
Know-How in any manner that would adversely affect the AMAG Know-How or that
would limit or restrict the ability of 3SBio or its Affiliates or sublicensees
to Develop or Commercialize the Product in the Licensed Territory in accordance
with the terms of this Agreement, without the prior written consent of 3SBio.

 

9.6                               Infringement of Third Party Rights in the
Licensed Territory.

 

(a)                                  Notice.  If any Product Manufactured, used
or sold by either Party, its Affiliates, licensees or sublicensees becomes the
subject of a Third Party’s claim or assertion of infringement of a Patent
granted by a jurisdiction within the Licensed Territory relating to the
manufacture, use, Development or Commercialization of the Product, the Party
first having notice of the claim or assertion shall promptly notify the other
Party, and the Parties shall promptly meet to consider the claim or assertion
and the appropriate course of action.

 

(b)                                  Defense.  AMAG shall have the first right,
but not the obligation, to defend any such claim, with AMAG’s costs to conduct
such defense being at AMAG’s expense.  If AMAG does not commence actions to
defend such claim within sixty (60) days after it receives notice thereof (or
within sixty (60) days after it should have given notice thereof to 3SBio as
required by Section 9.6(a)), or such shorter period as may be required to allow
3SBio timely to respond to an action that has been filed against it, then 3SBio
shall have the right, but not the obligation, to control the defense of such
claim by counsel of its choice, at 3SBio’s expense. The non-defending Party
shall reasonably cooperate with the Party conducting the defense of the claim,
including, if required to conduct such defense, furnishing a power of attorney.

 

(c)                                  Settlement.  Neither Party shall enter into
any settlement of any claim described in this Section 9.6 that affects the other
Party’s rights or interests without such other Party’s written consent, which
consent shall not be unreasonably withheld or delayed.  AMAG shall have the
right to decline to defend or to tender defense of any such claim to 3SBio upon
reasonable notice, including without limitation if 3SBio fails to agree to a
settlement that AMAG proposes.

 

36

--------------------------------------------------------------------------------


 

9.7                               Patent Marking.  3SBio (or its Affiliate,
permitted sublicensee or distributor) shall mark Products marketed and sold by
3SBio (or its Affiliate, permitted sublicensee or distributor) hereunder with
appropriate patent numbers or indicia at AMAG’s request to the extent permitted
by applicable Law, if such markings or such notices affect recoveries of damages
or equitable remedies available with respect to infringements of patents.

 

9.8                               Infringement of Trademarks by Third Parties. 
With respect to any AMAG House Marks, AMAG Product Marks or New Product Marks
within the Licensed Territory, each Party shall notify the JSC promptly upon
learning of any actual, alleged or threatened infringement of any trademark or
of any unfair trade practices, trade dress imitation, passing off of counterfeit
goods, or like offenses, against such trademark (hereinafter “TM
Infringement”).  Upon learning of such TM Infringement, the JSC shall confer as
to the best response to such TM Infringement.  In the absence of other agreement
between the Parties, the Party whose trademark is the subject of such apparent
TM Infringement shall have the sole right, in its own discretion and at its own
expense, to bring an action to address such TM Infringement, in which case such
Party shall retain any damages recovered from the Third Party.  If relevant, if
the trademark at issue is one as to which 3SBio was granted a license by AMAG,
3SBio shall fully cooperate with AMAG in any such litigation, at the expense of
AMAG. In the event that AMAG does not proceed with the litigation, 3SBio shall
be entitled to conduct such litigation in its own name and to receive any
damages resulting from such litigation.

 

9.9                               Patent Oppositions and Other Proceedings.

 

(a)                                  Third-Party Patent Rights.  If either Party
desires to bring an opposition, action for declaratory judgment, nullity action,
interference, declaration for non-infringement, reexamination or other attack
upon the validity, title or enforceability of a Patent owned or controlled by a
Third Party that may cover the Product, or the manufacture, use, sale, offer for
sale or importation of the Product (except insofar as such action is a
counterclaim to or defense of, or accompanies a defense of, a Third Party’s
claim or assertion of infringement under Section 9.6, in which case the
provisions of Section 9.6 shall govern), such Party shall so notify the other
Party, and the Parties shall promptly confer to determine whether to bring such
action or the manner in which to settle such action.  AMAG shall have the
exclusive right, but not the obligation, to bring at its own expense and in its
sole control such action in the AMAG Territory or the Licensed Territory.  If
AMAG does not bring such an action in the Licensed Territory, within ninety (90)
days of notification thereof pursuant to this Section 9.9(a) (or earlier, if
required by the nature of the proceeding), then 3SBio shall have the right, but
not the obligation, to bring, at 3SBio’s sole expense, such action.  The Party
not bringing an action under this Section 9.9(a) shall be entitled to separate
representation in such proceeding by counsel of its own choice and at its own
expense, and shall cooperate fully with the Party bringing such action.  Any
awards or amounts received in bringing any such action shall be first allocated
to reimburse the Parties’ expenses in such action, and any remaining amounts
shall be retained by the Party bringing such action.

 

(b)                                  Parties’ Patent Rights.  If any
Collaboration Patent becomes the subject of any proceeding within the Licensed
Territory commenced by a Third Party in connection with an opposition,
reexamination request, action for declaratory judgment, nullity action,
interference

 

37

--------------------------------------------------------------------------------


 

or other attack upon the validity, title or enforceability thereof (except
insofar as such action is a counterclaim to or defense of, or accompanies a
defense of, an action for infringement against a Third Party under Section 9.4,
in which case the provisions of Section 9.4 shall govern), then AMAG shall
control such defense at its sole cost.  AMAG shall permit 3SBio to participate
in the proceeding to the extent permissible under applicable Law, and to be
represented by its own counsel in such proceeding, at 3SBio’s expense.  If AMAG
decides that it does not wish to defend against such action, then 3SBio shall
have a backup right to assume defense of such Third-Party action at its own
expense.  Any awards or amounts received in defending any such Third-Party
action shall be allocated between the Parties as provided in Section 9.4(e).

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

 

10.1                        Mutual Representations and Warranties.  Each Party
hereby represents, warrants, and covenants (as applicable) to the other Party as
follows:

 

(a)                                  Corporate Existence and Power.  It is a
company or corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction in which it is incorporated, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including, without limitation, the right
to grant the licenses granted by it hereunder.

 

(b)                                  Authority and Binding Agreement.  As of the
Effective Date, (i) it has the corporate power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; (ii) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; and (iii) this Agreement has been duly executed and delivered on
behalf of such Party and constitutes a legal, valid, and binding obligation of
such Party that is enforceable against it in accordance with its terms.

 

(c)                                  No Conflict.  It is not a party to any
agreement that would materially prevent it from granting the rights granted to
the other Party under this Agreement or performing its obligations under this
Agreement.

 

(d)                                  No Debarment.  In the course of the
Development of the Product, such Party shall not use, during the term of this
Agreement, any employee or consultant who has been debarred by any Regulatory
Authority, or, to the best of such Party’s knowledge, is the subject of
debarment proceedings by a Regulatory Authority.

 

10.2                        Additional Representations and Warranties of AMAG. 
AMAG hereby further represents and warrants to 3SBio as of the Effective Date as
follows:

 

(a)                                  AMAG is the sole and exclusive owner of, or
has the exclusive right to license the AMAG Know-How as to the Product in the
Initial Indication for the Licensed Territory.

 

38

--------------------------------------------------------------------------------


 

(b)                                  No Claims are pending or, to AMAG’s or its
Affiliates’ knowledge, threatened against AMAG that (i) allege that the Product
or AMAG Know-How in any respect infringes or misappropriates any Third Party’s
intellectual property rights as applicable to the Licensed Territory, or
(ii) challenge AMAG’s ownership of, or the enforceability or validity of the
AMAG Know-How related to the Product in the Licensed Territory.

 

(c)                                  To the best of AMAG’s and its Affiliates’
knowledge as of the Effective Date, the Product and AMAG Know-How do not and
will not infringe, constitute a misappropriation or impairment of or otherwise
cause damage to or interfere with any patent, copyright, trademark, or design
right of any other Person in the Licensed Territory.

 

(d)                                  AMAG has used reasonable measures to
enforce non-disclosure and confidentiality policies and has obtained agreements
from employees, consultants and others relating to such matters to protect its
rights in and to the AMAG Know-How.

 

(e)                                  Neither AMAG nor its Affiliates have
granted to any Third Party any rights or licenses or have otherwise taken any
action that conflicts with or prevents the grant of the rights and licenses
granted to 3SBio under this Agreement.

 

For clarity, all representations and warranties in this Section 10.2 with
respect to the Product are for the Product as in existence as of the Effective
Date.

 

10.3                        Covenant.  Each Party shall use reasonable measures
to enforce non-disclosure and confidentiality policies and will obtain
agreements from employees, consultants and others relating to such matters to
protect its rights in and to the AMAG Know-How.

 

10.4                        Disclaimer.  3SBio understands that the Product is
the subject of ongoing clinical research and development and that AMAG cannot
assure the safety or usefulness of the Product.  In addition, AMAG makes no
warranties except as set forth in this Article 10 concerning the AMAG Know-How.

 

10.5                        No Other Representations or Warranties.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR
GIVEN BY OR ON BEHALF OF A PARTY.  ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

ARTICLE 11
INDEMNIFICATION

 

11.1                        Indemnification by AMAG.  AMAG shall defend,
indemnify, and hold 3SBio and 3SBio’s officers, directors, employees, and agents
(the “3SBio Indemnitees”) harmless from and against any and all Third Party
claims, suits, proceedings, damages, expenses (including court costs and
reasonable attorneys’ fees and expenses), and recoveries (collectively,

 

39

--------------------------------------------------------------------------------


 

“Claims”) to the extent that such Claims arise out of, are based on, or result
from (a) the Development, Commercialization, storage, handling, or use of
Products by AMAG or its Affiliates, licensees (other than 3SBio or its
Affiliates) or agents under this Agreement, including Claims based on injury,
harm or death to a patient based in strict products liability allegedly due and
owing as a result of the defective design of the Product by or on behalf of
AMAG; (b) a breach of any of AMAG’s or its Affiliates’ representations,
warranties, and obligations under this Agreement; or (c) the willful misconduct
or reckless or negligent acts of AMAG, its Affiliates, or the officers,
directors, employees, or agents of AMAG or its Affiliates.  The foregoing
indemnity obligation shall not apply if the 3SBio Indemnitees fail to comply
with the indemnification procedures set forth in Section 11.3, or to the extent
that any Claim arises from, is based on, or results from any activity for which
3SBio is obligated to indemnify the AMAG Indemnitees under Section 11.2.  For
clarity, AMAG shall in no event be obligated under this Section 11.1 to
indemnify a 3SBio Indemnitee to the extent of any Claim that arises out of or
relates to the Manufacture of the Product by or on behalf of AMAG (it being
understood that each Party’s rights and remedies in respect of such Claims are
set forth in Section 7 of the Supply Agreement).

 

11.2                        Indemnification by 3SBio.  3SBio shall defend,
indemnify, and hold AMAG and AMAG’s officers, directors, employees, and agents
(the “AMAG Indemnitees”) harmless from and against any and all Claims to the
extent that such Claims arise out of, are based on, or result from (a) the
Development, Commercialization, storage, handling, labeling, or use of Products
by 3SBio or its Affiliates, sublicensees, distributors, or agents, including
Claims based on injury, harm or death to a patient based in strict products
liability allegedly due and owing as a result of defective warnings with respect
to the Product by or on behalf of 3SBio; (b) a breach of any of 3SBio’s or its
Affiliates’ representations, warranties, and obligations under this Agreement;
or (c) the willful misconduct or reckless or negligent acts of 3SBio, its
Affiliates, or the officers, directors, employees, or agents of 3SBio or its
Affiliates.  The foregoing indemnity obligation shall not apply if the AMAG
Indemnitees fail to comply with the indemnification procedures set forth in
Section 11.3, or to the extent that any Claim arises from, is based on, or
results from any activity for which AMAG is obligated to indemnify the 3SBio
Indemnitees under Section 11.1.

 

11.3                        Indemnification Procedures.  The Party claiming
indemnity under this Article 11 (the “Indemnified Party”) shall give written
notice to the Party from whom indemnity is being sought (the “Indemnifying
Party”) promptly after learning of such Claim.  The Indemnified Party shall
provide the Indemnifying Party with reasonable assistance, at the Indemnifying
Party’s expense, in connection with the defense of the Claim for which indemnity
is being sought.  The Indemnified Party may participate in and monitor such
defense with counsel of its own choosing at its sole expense; provided, that the
Indemnifying Party shall have the right to assume and conduct the defense of the
Claim with counsel of its choice.  The Indemnifying Party shall not settle any
Claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of money.
 So long as the Indemnifying Party is actively defending the Claim in good
faith, the Indemnified Party shall not settle any such Claim without the prior
written consent of the Indemnifying Party.  If the Indemnifying Party does not
assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to the Claim in any manner the

 

40

--------------------------------------------------------------------------------


 

Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party will remain responsible to
indemnify the Indemnified Party as provided in this Article 11.

 

11.4                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER
SECTION 11.1 OR 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF SECTION 6.4
OR 6.6 OR CONFIDENTIALITY OBLIGATIONS IN ARTICLE 12.

 

11.5                        Insurance. Each Party shall procure and maintain
insurance, including product liability insurance, adequate to cover its
obligations hereunder and that are consistent with normal business practices of
prudent companies similarly situated at all times during which any Product is
being clinically tested in human subjects or commercially distributed or sold. 
It is understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 11.  Each Party shall provide the other with written evidence of
such insurance upon request.  Each Party shall provide the other with written
notice at least thirty (30) days prior to the cancellation, non-renewal or
material change in such insurance or self-insurance which materially adversely
affects the rights of the other Party hereunder.

 

ARTICLE 12
CONFIDENTIALITY

 

12.1                        Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, each
Party agrees that, for the Term and for [***] years thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information furnished to it by the other Party pursuant to this Agreement;
provided, that such confidentiality and non-use obligations will continue
indefinitely with respect to any CMC information.  The foregoing obligations of
confidentiality and non-use will not apply to any portion of such information or
materials that the receiving Party can demonstrate by competent written proof:

 

(a)                                  was already known to the receiving Party or
its Affiliate, other than under an obligation of confidentiality, at the time of
disclosure by the other Party;

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

41

--------------------------------------------------------------------------------


 

(b)                                  was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure other than through any
act or omission of the receiving Party in breach of this Agreement;

 

(d)                                  was disclosed to the receiving Party or its
Affiliate by a Third Party without obligations of confidentiality with respect
thereto; or

 

(e)                                  was independently discovered or developed
by the receiving Party or its Affiliate without the aid, application, or use of
Confidential Information; provided, that this exception shall not apply to
information or materials consisting of data and results generated or resulting
from Development activities, which information and materials shall be deemed
Confidential Information of AMAG regardless of whether such information and
materials were independently discovered or developed by 3SBio or any of its
Affiliates.

 

12.2                        Authorized Disclosure.  Each Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is reasonably necessary in the following situations:

 

(a)                                  regulatory filings and other filings with
Governmental Authorities, including filings with the Securities and Exchange
Commission;

 

(b)                                  prosecuting or defending litigation;

 

(c)                                  complying with applicable Laws;

 

(d)                                  disclosure to its employees, agents, and
consultants, and any Third Parties  (including permitted licensees or
sublicensees with which a Party is Developing or Commercializing Products) only
on a need-to-know basis and solely as necessary in connection with the
performance of this Agreement; provided, that in each case the recipient of such
Confidential Information must agree to be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Article 12 prior to any such disclosure; and

 

(e)                                  disclosure of the material financial terms
of this Agreement to any bona fide potential investor, investment banker,
acquiror, merger partner, licensees, sublicensees or other potential financial
partner; provided, that in connection with such disclosure, the disclosing Party
shall use all reasonable efforts to inform each recipient of the confidential
nature of such Confidential Information and cause each recipient of such
Confidential Information to treat such Confidential Information as confidential.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to clause
(a) through (c) of this Section 12.2, it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use best
efforts to secure confidential treatment of such information.  In any event, the

 

42

--------------------------------------------------------------------------------


 

Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder.

 

12.3                        Publicity; Terms of Agreement.

 

(a)                                  The Parties agree that the terms of this
Agreement are included within the Confidential Information of both Parties,
subject to the special authorized disclosure provisions set forth below in this
Section 12.3.  The Parties have agreed to make a joint public announcement of
the execution of this Agreement in the form of a press release to be mutually
agreed by the Parties on or after the Effective Date.

 

(b)                                  After release of such press release, if
either Party desires to make a public announcement concerning the material terms
of this Agreement, such Party shall give reasonable prior advance notice of the
proposed text of such announcement to the other Party for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld.  A Party commenting on such a proposed press release
shall provide its comments, if any, within three (3) business days after
receiving the press release for review.  AMAG shall have the right to make a
press release announcing the achievement of each milestone under this Agreement
as it is achieved, and the achievements of Regulatory Approvals in the Licensed
Territory as they occur, subject only to the review procedure set forth in the
preceding sentence.  In relation to 3SBio’s review of such an announcement,
3SBio may make specific, reasonable comments on such proposed press release
within the prescribed time for commentary, but shall not withhold its consent to
disclosure of the information that the relevant milestone has been achieved and
triggered a payment hereunder.  Neither Party shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 12.3.

 

(c)                                  The Parties acknowledge that they each may
be obligated to file a copy of this Agreement with the U.S. Securities and
Exchange Commission (the “SEC”).  Each Party shall be entitled to make such a
required filing; provided, that it requests confidential treatment of certain
commercial terms and sensitive technical terms hereof to the extent such
confidential treatment is reasonably available.  In the event of any such
filing, the Parties will coordinate their requests for confidential treatment of
certain commercial terms and sensitive terms of the Agreement to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed and the Parties have agreed, as
of the Effective Date, on the redacted form of this Agreement and the Supply
Agreement to be submitted to the SEC.  The Parties recognize that U.S. laws and
SEC policies and regulations to which AMAG and 3SBio are and may become subject
may require them to publicly disclose certain terms of this Agreement that one
Party may prefer not be disclosed, and that each Party is nonetheless entitled
hereunder to make such required disclosures.

 

12.4                        Pro Forma Agreement.  The Parties acknowledge that
either AMAG or 3SBio may be obligated to file a copy of certain terms of this
Agreement with Governmental Authorities in the Licensed Territory for
registration or approval purposes (e.g., registration of any trademark license
with the Trademark Office or approval of overseas remittances by the State
Administration of Foreign Exchange).  Each Party agrees to execute for each such
purpose

 

43

--------------------------------------------------------------------------------


 

a tailored short-form agreement that incorporates only those provisions required
to be disclosed to the relevant Governmental Authority (a “Pro Forma Agreement”)
and to timely file (with notice to the other Party) any such Pro Forma Agreement
required by the applicable Governmental Authority in the Licensed Territory. 
The terms of any Pro Forma Agreement shall be Confidential Information of the
Parties; provided that a Party shall be entitled to file such Pro Forma
Agreement with a Governmental Authority solely to the extent required by
Applicable Law.  A Party seeking to file a Pro Forma Agreement will give
reasonable advance notice to the other Party of such disclosure (and such other
Party shall assist in the preparation of the Pro Forma Agreement) and use best
efforts to secure confidential treatment of such Pro Forma Agreement to the
extent available under Applicable Law.

 

12.5                        Publications.  3SBio shall not publish peer reviewed
manuscripts, or give other forms of public disclosure such as abstracts and
presentations, of results of studies carried out under this Agreement without
the opportunity for prior review by AMAG.  3SBio shall provide AMAG the
opportunity to review and comment on any proposed manuscripts or presentations
which relate to the Product at least thirty (30) days prior to their intended
submission for publication or presentation.  3SBio shall consider the comments
of AMAG and shall remove any and all of AMAG’s Confidential Information at
AMAG’s request.  3SBio shall provide AMAG a copy of the manuscript at the time
of the submission.  3SBio shall not have the right to publish or present AMAG’s
Confidential Information without AMAG’s prior written consent, except as
expressly permitted in this Agreement.

 

ARTICLE 13
TERM AND TERMINATION

 

13.1                        Term.  This Agreement shall become effective on the
Effective Date and shall have an initial term of thirteen (13) years, unless
earlier terminated pursuant to this Article 13.  Thereafter, the Term shall
automatically be extended for successive two (2) year periods, provided that the
annual Net Sales of the Product in the Licensed Territory for the year
immediately preceding the renewal year exceed [***].

 

13.2                        Termination for Material Breach.  Either Party shall
have the right, but not the obligation, to terminate this Agreement if the other
Party, after receiving written notice from such Party of a material breach under
this Agreement, fails to cure such material breach within ninety (90) days from
the date of such notice (or within twenty (20) days notice in the event such
breach is solely based upon the breaching Party’s failure to pay any amounts due
hereunder).  For the avoidance of doubt, an uncured material breach of the
Supply Agreement following notice by the non-breaching Party and the applicable
cure period shall be considered a material breach of this Agreement. 
Notwithstanding the foregoing, no cure period shall apply with respect to
termination due to material breach of Article 12; in such case, the
non-breaching Party

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

44

--------------------------------------------------------------------------------


 

shall have the right, but not the obligation, to terminate this Agreement
immediately upon written notice to the breaching Party.

 

13.3                        Termination for Failure to Receive Regulatory
Approval.  AMAG shall have the right, but not the obligation, to terminate this
Agreement if the Product does not receive Regulatory Approval in the Licensed
Territory within [***] after the Effective Date.

 

13.4                        Termination for Product Price Increases.  3SBio
shall have the right, but not the obligation, to terminate this Agreement upon
thirty (30) days written notice to AMAG pursuant to Section 4.1(b) of the Supply
Agreement.

 

13.5                        Effect of Expiration or Termination of the
Agreement. Upon any expiration or early termination of this Agreement, the
following shall apply:

 

(a)                                  Intellectual Property.  AMAG’s license
grants to 3SBio pursuant to Sections 6.1 and 6.2 shall terminate as of the
effective date of such termination or expiration.

 

(b)                                  Regulatory Materials.  To the extent
permitted by applicable Law, 3SBio shall transfer and assign to AMAG all
Regulatory Materials, including without limitation Regulatory Approvals for the
Product, in the Licensed Territory that are held by or on behalf of 3SBio or its
Affiliates.

 

(c)                                  Transition Assistance.  3SBio shall provide
such assistance, at no cost to AMAG, as may be reasonably necessary to transfer
and/or transition over a reasonable period of time to AMAG all other technology
or know-how, or then-existing commercial arrangements, that is, or are, held by
or on behalf of 3SBio or its Affiliates and necessary or useful for AMAG to
commence or continue Developing or Commercializing the Product worldwide, to the
extent 3SBio is then performing or having performed such activities, including
without limitation transferring, upon request of AMAG, any agreements or
arrangements with Third-Party vendors to sell the Product in the Licensed
Territory.

 

(d)                                  Assignment and License of Intellectual
Property Upon Termination and Expiration.

 

(i)                                    Effective upon any expiration or
termination of this Agreement, 3SBio shall assign to AMAG all of 3SBio’s rights
and interest in the New Product Marks (including any goodwill therewith) and any
variation thereof throughout the world, including any registrations and design
patents for the foregoing and Internet domain name registrations for such
trademarks and slogans.

 

(ii)                                Upon any expiration or termination other
than termination by 3SBio pursuant to Section 13.2 for AMAG’s uncured material
breach of this Agreement, to the

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

45

--------------------------------------------------------------------------------


 

extent a license to any 3SBio Controlled intellectual property is necessary or
useful for the continued Development or Commercialization of the Product in the
Licensed Territory as conducted or contemplated to be conducted by 3SBio as of
the effective date of such termination, 3SBio hereby grants and shall grant to
AMAG a perpetual, royalty-free license, with the right to grant multiple tiers
of sublicenses, under such intellectual property solely to develop, make, have
made, use, sell, offer for sale, have sold and import the Product in the
Licensed Territory, which license shall be effective as of the date of such
expiration or termination, and shall be exclusive solely as to intellectual
property that is solely related to the Product and non-exclusive as to any
intellectual property that is not solely related to the Product.

 

(e)                                  License of Intellectual Property Upon
Termination for AMAG Material Breach.  In addition to the rights described above
in this Section 13.5, but not including Section 13.5(d)(ii), if 3SBio terminates
this Agreement pursuant to Section 13.2 for AMAG’s uncured material breach of
this Agreement, then:

 

(i)                                     to the extent a license to any 3SBio
Controlled intellectual property is necessary for the continued Development or
Commercialization of the Product in the Licensed Territory as conducted by 3SBio
as of the effective date of such termination, 3SBio hereby grants to AMAG a
royalty-bearing license, with the right to grant multiple tiers of sublicenses,
under such intellectual property solely to develop, make, have made, use, sell,
offer for sale, have sold and import the Product in the Licensed Territory,
which license shall be exclusive solely as to intellectual property that is
solely related to the Product and non-exclusive as to any intellectual property
that is not solely related to the Product and shall be effective as of the date
of such expiration or termination.  The Parties shall use reasonable efforts to
agree to the above-described royalty rate within the thirty (30) day period
following such termination, and if the Parties are unable to so agree, then AMAG
may invoke the provisions of Section 14.3 for a final and binding determination
of the royalty rate by the Panel (as defined in Section 14.3).

 

(ii)           to the extent a license to any 3SBio Controlled intellectual
property is only useful (and not necessary) for the continued Development or
Commercialization of the Product in the Licensed Territory as conducted by 3SBio
as of the effective date of such termination, 3SBio may, in its sole discretion,
grant to AMAG a royalty-bearing license, with the right to grant multiple tiers
of sublicenses, under such intellectual property solely to develop, make, have
made, use, sell, offer for sale, have sold and import the Product in the
Licensed Territory, which license shall be exclusive solely as to intellectual
property that is solely related to the Product and non-exclusive as to any
intellectual property that is not solely related to the Product and shall be
effective as of the date of such expiration or termination.  For clarity, in the
event this Agreement is terminated by 3SBio pursuant to Section 13.2 for AMAG’s
uncured material breach of this Agreement, 3SBio shall not be obligated to
license any 3SBio Controlled intellectual property under the terms of this
Section 13.5(e)(ii) to the extent that such intellectual property is only useful
(but not necessary) for the continued Development or Commercialization of the
Product in the Licensed Territory as conducted or contemplated to be conducted
by 3SBio as of the effective date of such termination.

 

(f)                                    Remaining Inventories.  AMAG shall have
the right to purchase from 3SBio all of the inventory held by 3SBio or its
Affiliates as of the effective date of termination or

 

46

--------------------------------------------------------------------------------


 

expiration of this Agreement at a price equal to 3SBio’s actual cost to acquire
such inventory.  AMAG shall notify 3SBio within thirty (30) days after the date
of termination or expiration of the Agreement whether AMAG elects to exercise
such right.  If AMAG does not exercise such right, then 3SBio shall have the
right to sell in the Licensed Territory any such remaining inventory over a
period of no greater than six (6) months after the effective date of termination
or expiration of this Agreement.

 

13.6                        Survival.  The following provisions shall survive
any expiration or termination of this Agreement for the period of time
specified: Sections 4.9, 5.7(d), 6.6, 8.5, 8.6, 8.9, 10.4, 10.5, 13.5 and 13.6
and Articles 9, 11, 12, 14 and 15.

 

ARTICLE 14

DISPUTE RESOLUTION

 

14.1                        English Language; Governing Law. This Agreement was
prepared in the English language, which language shall govern the interpretation
of, and any dispute regarding, the terms of this Agreement.  This Agreement and
all disputes arising out of or related to this Agreement or any breach hereof
shall be governed by and construed under the laws of the State of New York,
without giving effect to any choice of law principles that would require the
application of the laws of a different state.

 

14.2                        Disputes.  The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation.  To accomplish this objective, the Parties agree to follow
the procedures set forth in this Article 14 if and when a dispute arises under
this Agreement.

 

(a)                                  Referred From JSC.  With respect to
disputes arising from the JSC pursuant to Section 2.2(e), if the JSC is unable
to resolve any matter within ten (10) days after taking such matter up for
decision, either Party may, by written notice to the other Party, have such
dispute referred to the Chief Executive Officer of each Party, or their
designees, for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received.  If the Chief Executive Officers of the
Parties, or their designees, are not able to resolve such dispute within such
thirty (30) day period, either Party may at any time thereafter invoke the
provisions of Exhibit G.

 

(b)                                  Arising Between the Parties.  With respect
to all disputes arising between the Parties and not from the JSC, including,
without limitation, any alleged failure to perform, or breach of this Agreement,
or any issue relating to the interpretation or application of this Agreement, if
the Parties are unable to resolve such dispute within thirty (30) days after
such dispute is first identified by either Party in writing to the other, the
Parties shall refer such dispute to the Chief Executive Officer of each Party,
or their designees, for attempted resolution by good faith negotiations within
thirty (30) days after such notice is received.  If the Chief Executive Officers
of the Parties, or their designees, are not able to resolve such dispute within

 

47

--------------------------------------------------------------------------------


 

such thirty (30) day period, either Party may at any time thereafter invoke the
provisions of Section 14.3.

 

14.3                        Arbitration.  Any dispute, controversy or claim
arising out of or relating to the validity, construction, interpretation,
enforceability, breach, performance, application or termination of this
Agreement that is not resolved pursuant to Section 14.2(b), except for a
dispute, claim or controversy under Section 14.4, shall be settled by binding
arbitration administered by the ICC pursuant to its Dispute Resolution
Rules then in effect (the “ICC Rules”), except as otherwise provided herein. 
The arbitration shall be governed by the United States Federal Arbitration Act,
9 U.S.C. §§ 1-16 (the “Federal Arbitration Act”), to the exclusion of any
inconsistent state laws.  The United States Federal Rules of Civil Procedure
shall govern discovery and the Federal Rules of Evidence shall be the rules of
evidence for the arbitration.  The arbitration will be conducted in New York,
New York, and the Parties consent to the personal jurisdiction of the United
States federal courts for any case arising out of or otherwise related to this
arbitration, its conduct and its enforcement.  Any situation not expressly
covered by this Agreement shall be decided in accordance with the ICC Rules.

 

(a)                                  Panel.  The arbitration panel (the “Panel”)
shall be composed of three (3) neutral, independent and impartial arbitrators
selected as follows from a pool of former federal judges to be presented to the
Parties by the ICC.  Each Party shall select one (1) arbitrator and the
arbitrators selected by the Parties shall select the third arbitrator, who shall
serve as chairman of the Panel, provided that if the first two arbitrators
cannot agree on the selection of the third arbitrator within ten (10) days, the
third arbitrator shall be selected by the ICC.

 

(b)                                  Decision.  The power of the Panel to
fashion procedures and remedies within the scope of this Agreement is recognized
by the Parties as essential to the success of the arbitration process.  The
Panel shall not have the authority to fashion remedies that would not be
available to a federal judge hearing the same dispute.  The Panel is encouraged
to operate on this premise in an effort to reach a fair and just decision. 
Reasons for the Panel’s decisions should be complete and explicit, including all
determinations of law and fact.  The written reasons should also include the
basis for any damages awarded and a statement of how the damages were
calculated.  Such a written decision shall be rendered by the Panel following a
full comprehensive hearing, no later than twelve (12) months following the
selection of the Panel as provided for in Section 14.3(a).

 

(c)                                  Award.  Any award shall be promptly paid in
Dollars free of any tax, deduction or offset; and any costs, fees or taxes
incident to enforcing the award shall, to the maximum extent permitted by law,
be charged against the Party resisting enforcement.  If as to any issue the
Panel should determine under applicable Laws that the position taken by a Party
is frivolous or otherwise irresponsible or that any wrongdoing the Panel finds
is in callous disregard of law and equity or the rights of the other Party, the
Panel shall also award an appropriate allocation of the adversary’s reasonable
attorney fees, costs and expenses to be paid by the offending Party, the precise
sums to be determined after a bill of attorney fees, expenses and costs
consistent with such award has been presented following the award on the
merits.  Each Party agrees to abide by the award rendered in any arbitration
conducted pursuant to this Article 14, and agrees that, subject to the Federal
Arbitration Act, judgment may be entered upon

 

48

--------------------------------------------------------------------------------


 

the final award in any court of competent jurisdiction in accordance with the
Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
1958, and that other courts may award full faith and credit to such judgment in
order to enforce such award.  The award shall include interest from the date of
any damages incurred for breach of the Agreement, and from the date of the award
until paid in full, at a rate fixed by the Panel.  With respect to money
damages, nothing contained herein shall be construed to permit the Panel or any
court or any other forum to award punitive or exemplary damages.  By entering
into this agreement to arbitrate, the Parties expressly waive any claim for
punitive or exemplary damages.

 

(d)                                  Costs.  Except as set forth in
Section 14.3(c), each Party shall bear its own legal fees.  The Panel shall
assess its costs, fees and expenses against the Party losing the arbitration
unless he or she believes that neither Party is the clear loser, in which case
the Panel shall divide its fees, costs and expenses according to its sole
discretion.

 

(e)                                  Injunctive Relief.  Provided a Party has
made a sufficient showing under the rules and standards set forth in the Federal
Rules of Civil Procedure and applicable case law, the Panel shall have the power
to invoke, and the Parties agree to abide by, injunctive measures after either
Party submits in writing for arbitration claims requiring immediate relief.  
Additionally, nothing in this Article 14 will preclude either Party from seeking
equitable relief or interim or provisional relief from a court of competent
jurisdiction, including a temporary restraining order, preliminary injunction or
other interim equitable relief, concerning a dispute either prior to or during
any arbitration if necessary to protect the interests of such Party or to
preserve the status quo pending the arbitration proceeding.

 

(f)                                    Confidentiality.  The arbitration
proceeding shall be confidential and the Panel shall issue appropriate
protective orders to safeguard each Party’s Confidential Information.  Except as
required by law, neither Party shall make (or instruct the Panel to make) any
public announcement with respect to the proceedings or decision of the Panel
without prior written consent of the other Party.  The existence of any dispute
submitted to arbitration, and the award, shall be kept in confidence by the
Parties and the Panel, except as required in connection with the enforcement of
such award or as otherwise required by applicable law.

 

(g)                                 Survivability.  Any duty to arbitrate under
this Agreement shall remain in effect and be enforceable after termination of
this Agreement for any reason.

 

14.4                        Patent and Trademark Dispute Resolution.  Any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any patent rights covering the manufacture, use, Development or
Commercialization of the Product or of any trademark rights relating to the
Product shall be submitted to a court of competent jurisdiction in the
jurisdiction in which such patent or trademark rights were granted or arose.

 

ARTICLE 15
MISCELLANEOUS

 

15.1                        Entire Agreement; Amendment.  This Agreement,
including the Exhibits hereto, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties

 

49

--------------------------------------------------------------------------------


 

hereto with respect to the subject matter hereof and supersedes, as of the
Effective Date, all prior agreements and understandings between the Parties with
respect to the subject matter hereof, including, without limitation, the
Confidentiality Agreement between the Parties, dated October 15, 2007.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as are
set forth herein and therein.  No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.

 

15.2                        Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition. 
For purposes of this Agreement, force majeure shall include conditions beyond
the control of the Parties, including, without limitation, an act of God, war,
civil commotion, terrorist act, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe, and
failure of plant or machinery (provided that such failure could not have been
prevented by the exercise of skill, diligence, and prudence that would be
reasonably and ordinarily expected from a skilled and experienced person engaged
in the same type of undertaking under the same or similar circumstances). 
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a force majeure affecting such Party.

 

15.3                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 15.3, and shall be deemed to have been
given for all purposes (a) when received, if hand-delivered or sent by a
reputable overnight delivery service, (b) five (5) business days after mailing,
if mailed by first class certified or registered mail, postage prepaid, return
receipt requested, or (c) when received, if sent by electronic mail with a
duplicate copy sent by one of the other methods described in this Section 15.3.

 

If to AMAG:

AMAG Pharmaceuticals, Inc.

 

 

125 CambridgePark Drive

 

 

Cambridge, MA 02140

 

 

USA

 

 

Attn: Legal Department

 

 

 

 

With a copy to:

Cooley Godward Kronish LLP

 

 

One Freedom Square

 

 

Reston Town Center

 

 

11951 Freedom Drive

 

 

Reston, VA 20190-5656

 

 

Attn: Kenneth J. Krisko, Esq.

 

 

50

--------------------------------------------------------------------------------


 

 

If to 3SBio:

3SBio Inc.,

 

 

No. 3 A1 Road 10

 

 

Shenyang Economy & Technology Development Zone

 

 

Shenyang, 110027

 

 

China

 

 

Attn: David Chen

 

 

 

 

With a copy to:

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, NY 10017

 

 

USA

 

 

Attn: Noah M. Leibowitz, Esq.

 

15.4                        No Strict Construction; Headings.  This Agreement
has been prepared jointly and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.

 

15.5                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that (i) a Party may make such an assignment
without the other Party’s consent to an Affiliate (so long as such entity
remains an Affiliate of the transferee); (ii) 3SBio shall have the right to
assign or transfer this Agreement to a Third Party acquiror in connection with a
Change of Control (as defined below) subject to AMAG’s prior written consent,
not to be unreasonably withheld, conditioned, or delayed; and (iii) AMAG shall
have the right to assign or transfer this Agreement to a Third Party acquiror in
connection with a Change of Control subject to 3SBio’s right to practice the
licenses under the Collaboration Patents and AMAG Know-How granted in this
Agreement in accordance with the terms of this Agreement.  Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations.  The AMAG Know-How shall exclude any intellectual property held or
developed by a permitted successor of AMAG not in connection with the Product. 
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 15.5 shall be null, void and of no legal effect.  “Change of
Control” of a Party means the occurrence of one of the following events: (a) the
acquisition of such Party by, or consolidation or merger of such Party with, any
Third Party, in which the holders of such Party’s outstanding voting securities
immediately prior to such transaction own voting securities representing less
than fifty percent (50%) of the voting power of the corporation or other entity
surviving such transaction immediately after such transaction; or (b) the sale
or other transfer to a Third Party of all or substantially all of such Party’s
business.

 

15.6                        Performance by Affiliates.  Except as otherwise
provided in this Agreement, each Party may discharge any obligations and
exercise any rights hereunder through any of its Affiliates.  Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of

 

51

--------------------------------------------------------------------------------


 

this Agreement in connection with such performance.  Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

 

15.7                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

15.8                        Severability.  If any one or more of the provisions
of this Agreement is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

15.9                        No Waiver.  Any delay in enforcing a Party’s rights
under this Agreement or any waiver as to a particular default or other matter
shall not constitute a waiver of such Party’s rights to the future enforcement
of its rights under this Agreement, except with respect to an express written
and signed waiver relating to a particular matter for a particular period of
time.

 

15.10                 Independent Contractors.  Each Party shall act solely as
an independent contractor, and nothing in this Agreement shall be construed to
give either Party the power or authority to act for, bind, or commit the other
Party in any way.  Nothing herein shall be construed to create the relationship
of partners, principal and agent, or joint-venture partners between the Parties.

 

15.11                 Counterparts.  This Agreement may be executed in one
(1) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

15.12                 Bankruptcy.  The Parties intend that the licenses granted
to 3SBio under this Agreement shall be deemed licenses to “intellectual
property” as that term is defined in Section 101 of the Bankruptcy Code, and in
the event of a rejection of this Agreement by AMAG or its trustee in bankruptcy,
3SBio and its Affiliates shall be have the right to exercise fully their rights
under 11 U.S.C. § 365(n).

 

[Signature page to follow.]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Collaboration and License
Agreement by their duly authorized officers as of the Effective Date.

 

3SBIO INC.

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Jin Lou

 

By:

/s/ Brian J.G. Pereira

 

 

 

Name:

Jin Lou

 

Name:

Brian J.G. Pereira

 

 

 

Title:

Chief Executive Officer

 

Title:

President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

PRODUCT DESCRIPTION

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

AMAG HOUSE MARKS AND AMAG PRODUCT MARKS

 

AMAG HOUSE MARKS

 

AMAG PHARMACEUTICALS and all formulations of this name, including any stylized
representation of the letter “A”

 

AMAG PRODUCT MARKS

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

JOINT STEERING COMMITTEE MEMBERS

 

AMAG

 

[***]

 

3SBio

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

INITIAL INDICATION DEVELOPMENT PLAN

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

SUPPLY AGREEMENT

 

(SEE ATTACHED)

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

3SBIO CURRENT PRODUCT

 

Tietai Iron Sucrose Supplement [g190601ko13i001.jpg]  That certain product
(irrespective of dosage form or presentation) marketed by 3SBio as of the
Effective Date known commonly as Tietai Iron Sucrose Supplement.  Such product
is an intravenously administered prescription drug that is designed to treat
anemia associated with iron deficiency for patients with renal disease and is
distributed in 100 mg, 10 ml vials.  Tietai Iron Sucrose Supplement was launched
in China in 2005 by Borui. 3SBio began to generate revenues from the sale of
Tietai Iron Sucrose Supplement in the beginning of 2007.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

ARBITRATION PROCEDURES FOR DISPUTES REFERRED FROM JSC

 

1.               If the Chief Executive Officers of the Parties, or their
designees, are unable to agree on any matter referred from the JSC within the
thirty (30)-day period referred to in Section 14.2(a), the Parties will select a
mutually agreeable arbitrator who has significant relevant experience in the
development and commercialization of pharmaceutical products, and no affiliation
or pre-existing relationship with either Party.  If the Parties cannot agree on
an arbitrator within 15 days after the termination of the 30-day period
described in Section 14.2(a), either Party may request the ICC to appoint an
arbitrator with such experience on behalf of the Parties in accordance with the
ICC Rules.  The date on which such arbitrator is selected will be the
“Arbitration Commencement Date.”  The arbitration shall be conducted in New
York, New York, under the ICC Rules, to the extent consistent with this
Exhibit G.

 

2.               Within ten (10) business days after the Arbitration
Commencement Date, each Party will prepare and deliver to both the arbitrator
and the other Party its proposed resolution of the disputed matter and a
memorandum (the “Support Memorandum”) in support thereof.  The arbitrator will
also be provided with a copy of this Agreement.  Within ten (10) business days
after receipt of the other Party’s Support Memorandum, each Party may submit to
the arbitrator (with a copy to the other Party) a rebuttal to the other Party’s
Support Memorandum (a “Rebuttal”).  Neither Party may have communications
(either written or oral) with the arbitrator other than for the sole purpose of
engaging the arbitrator or as expressly permitted in this Exhibit G, or as
directed by the arbitrator.

 

3.               Within thirty (30) days after the Arbitration Commencement
Date, the arbitrator will select from the two proposed resolutions provided by
the Parties the resolution that he or she believes most accurately reflects the
intention of the Parties to this Agreement and the industry customs regarding
the development and commercialization of pharmaceutical products (the “Selected
Resolution”).  In selecting a resolution, the arbitrator will take into
consideration the Parties’ acknowledgement that AMAG possesses particular
expertise and knowledge with respect to Product Development (except for
obtaining Regulatory Approval of the Product in the Licensed Territory) and
3SBio possesses particular expertise and knowledge with respect to
Commercialization and obtaining Regulatory Approval of the Product in the
Licensed Territory.  Therefore, the arbitrator will give due consideration to
the relevant expertise of each Party using Diligent Efforts in the Licensed
Territory.  The Selected Resolution will become a binding and enforceable
obligation on the Parties.

 

4.               The arbitrator will have reasonable discretion to request
additional information, hold a hearing, and extend the time frame for reaching
his or her decision regarding the dispute at issue.  To the extent any further
arbitration rules or procedures are necessary for resolution of the dispute at
issue, the ICC Rules will apply.  Notwithstanding the foregoing, the Parties are
not required to select an arbitrator from the ICC panel of arbitrators.  The
arbitrator’s fees and expenses will be paid by the Party whose proposed
resolution is not selected by the arbitrator.

 

G-1

--------------------------------------------------------------------------------